Exhibit 10.24.1



UNSECURED TERM LOAN AGREEMENT



Dated as of April 22, 2008



by and among



CBL & Associates Limited Partnership,

as Borrower,



CBL & Associates Properties, Inc.,

as Parent, solely for the limited purposes set forth in Section 12.19,



THE FINANCIAL INSTITUTIONS PARTY HERETO

and their assignees under Section 12.5,

as Lenders,



WELLS FARGO Bank, National Association,

as Administrative Agent and

Lead Arranger

and

AAERAL CAPITAL CORPORATION,

as Syndication Agent



--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I. Definitions     1

Section 1.1.     Definitions     1

Section 1.2.     General; References to San Francisco Time.     16

ARTICLE II. Credit Facility     17

Section 2.1.     Commitment to Lend.     17

Section 2.2.     Intentionally Omitted.     18

Section 2.3.     Intentionally Omitted.     18

Section 2.4.     Rates and Payment of Interest on Advances     19

Section 2.5.     Number of Interest Periods.     19

Section 2.6.     Repayment of Advances.     19

Section 2.7.     Prepayments.     20

Section 2.8.     Late Charges.     20

Section 2.9.     Provisions Applicable to LIBOR Advances; Limitation on Base
Rate Advances.     20

Section 2.10.     Notes.     21

Section 2.11.     Intentionally Omitted.     21

Section 2.12.     Increase in Commitments.     21

Section 2.13.     Extension of Maturity Date.     22

Section 2.14.     Intentionally Omitted.     22

Section 2.15.     Intentionally Omitted.     22

Section 2.16.     Authorized Representatives.     22

ARTICLE III. Payments, Fees and Other General Provisions.     23

Section 3.1.     Payments.     23

Section 3.2.     Pro Rata Treatment.     23

Section 3.3.     Sharing of Payments, Etc.     23

Section 3.4.     Several Obligations.     24

Section 3.5.     Fees.     24

Section 3.6.     Computations.     24

Section 3.7.     Usury.     24

Section 3.8.     Defaulting Lenders.     25

Section 3.9.     Taxes.     25

ARTICLE IV. Yield Protection, Etc.     26

Section 4.1.     Additional Costs; Capital Adequacy.     26

Section 4.2.     Suspension of LIBOR Advances.     27

Section 4.3.     Illegality.     28

Section 4.4.     Compensation.     28

Section 4.5.     Treatment of Affected Advances.     29

Section 4.6.     Affected Lenders.     29

Section 4.7.     Change of Lending Office.     30

Section 4.8.     Assumptions Concerning Funding of LIBOR Advances.     30

ARTICLE V. CONDITIONS PRECEDENT     30

Section 5.1.     Initial Conditions Precedent.     30

Section 5.2.     Additional Conditions Precedent to Advances     32

ARTICLE VI. Representations and Warranties     32

Section 6.1.     Representations and Warranties.     32

Section 6.2.     Survival of Representations and Warranties, Etc.     36

ARTICLE VII. Affirmative Covenants     36

Section 7.1.     Preservation of Existence and Similar Matters.     36

Section 7.2.     Compliance with Applicable Law.     37

Section 7.3.     Maintenance of Property.     37

Section 7.4.     Insurance.     37

Section 7.5.     Payment of Taxes and Claims.     37

Section 7.6.     Books and Records; Inspections.     37

Section 7.7.     Use of Proceeds.     38

Section 7.8.     Environmental Matters.     38

Section 7.9.     Further Assurances.     38

Section 7.10.     REIT Status.     38

Section 7.11.     Exchange Listing.     38

ARTICLE VIII. INFORMATION     39

Section 8.1.     Quarterly Financial Statements.     39

Section 8.2.     Year-End Statements.     39

Section 8.3.     Compliance Certificate.     39

Section 8.4.     Other Information.     40

ARTICLE IX. Negative Covenants     40

Section 9.1.     Financial Covenants.     41

Section 9.2.     Restrictions on Intercompany Transfers.     43

Section 9.3.     Merger, Consolidation, Sales of Assets and Other
Arrangements.     43

Section 9.4.     Acquisitions.     44

Section 9.5.     Plans.     44

Section 9.6.     Fiscal Year.     44

Section 9.7.     Modifications of Organizational Documents.     44

Section 9.8.     Transactions with Affiliates.     44

ARTICLE X. DEFAULT     45

Section 10.1.     Events of Default.     45

Section 10.2.     Remedies Upon Event of Default.     49

Section 10.3.     Remedies Upon Default.     49

Section 10.4.     Permitted Deficiency.     49

Section 10.5.     Marshaling; Payments Set Aside.     50

Section 10.6.     Allocation of Proceeds.     50

Section 10.7.     Performance by Agent.     51

Section 10.8.     Rights Cumulative.     51

ARTICLE XI. The Agent     51

Section 11.1.     Authorization and Action.     51

Section 11.2.     Agent's Reliance, Etc.     52

Section 11.3.     Notice of Defaults.     53

Section 11.4.     Wells Fargo as Lender.     53

Section 11.5.     Approvals of Lenders.     53

Section 11.6.     Lender Credit Decision, Etc.     54

Section 11.7.     Indemnification of Agent.     54

Section 11.8.     Property Matters.     55

Section 11.9.     Successor Agent.     55

Section 11.10.     Titled Agents.     56

ARTICLE XII. Miscellaneous     56

Section 12.1.     Notices.     56

Section 12.2.     Expenses.     57

Section 12.3.     Setoff.     57

Section 12.4.     Litigation; Jurisdiction; Other Matters; Waivers.     58

Section 12.5.     Successors and Assigns.     58

Section 12.6.     Amendments and Waivers.     60

Section 12.7.     Nonliability of Agent and Lenders.     61

Section 12.8.     Confidentiality.     61

Section 12.9.     Indemnification.     62

Section 12.10.     Termination; Survival.     63

Section 12.11.     Severability of Provisions.     63

Section 12.12.     Governing Law     63

Section 12.13.     Counterparts.     64

Section 12.14.     Obligations with Respect to Loan Parties.     64

Section 12.15.     Independence of Covenants.     64

Section 12.16.     Entire Agreement.     64

Section 12.17.     Construction; Conflict of Terms.     64

Section 12.18.     Limitation of Liability of Borrower's General Partner.     64

Section 12.19.     Limited Nature of Parent's Obligations.     64

Section 12.20.     Limitation of Liability of Borrower's Directors, Officers,
Etc.     65

Section 12.21.     Replacement of Notes.     65

Section 12.22.     USA Patriot Act Notice, Compliance.     65

Section 12.23.     Electronic Document Deliveries.     65



SCHEDULE 2.16     Authorized Representatives

SCHEDULE 6.1(b)     Ownership of Loan Parties

SCHEDULE 6.1(f)     Litigation



EXHIBIT A     Form of Assignment and Assumption Agreement

EXHIBIT B     Form of Notice of Borrowing

EXHIBIT C     Form of Notice of Continuation

EXHIBIT D     Form of Notice of Conversion

EXHIBIT E     Form of Parent Guaranty

EXHIBIT F     Form of Note

EXHIBIT G     Form of Compliance Certificate

EXHIBIT H     Form of Transfer Authorizer Designation











THIS UNSECURED TERM LOAN AGREEMENT dated as of April 22, 2008 by and among CBL &
Associates Limited Partnership, a limited partnership organized under the laws
of the State of Delaware (the "Borrower"), CBL & Associates Properties, Inc., a
corporation organized under the laws of the State of Delaware (the "Parent"),
joining in the execution of this Agreement solely for the limited purposes set
forth in Section 12.19, each of the financial institutions initially a signatory
hereto together with their assignees under Section 12.5 (the "Lenders"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells Fargo") as contractual
representative of the Lenders to the extent and in the manner provided in
Article XI. (in such capacity, the "Agent") and as a Lead Arranger (in such
capacity, "Lead Arranger"), and AAREAL CAPITAL CORPORATION, as Syndication Agent
(in such capacity, "Syndication Agent").

WHEREAS, the Borrower desires to obtain from the Lenders, and the Lenders desire
to make available to the Borrower, an unsecured term loan in the aggregate
principal amount of up to One Hundred Sixty-Five Million and No/100 Dollars
($165,000,000.00) (subject to the right to request increases in such term loan
as provided for in Section 2.12 of this Agreement) on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:



ARTICLE I.     

Definitions








Section 1.1.     

Definitions




     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:

"Additional Costs" has the meaning given that term in Section 4.1.

"Adjusted Asset Value" means, as of a given date, the sum of EBITDA attributable
to malls, power centers and all other assets for the trailing 4 quarters most
recently ended, divided by 7.0%. In determining Adjusted Asset Value:

(i)     EBITDA attributable to real estate properties acquired during the most
recently ended fiscal quarter shall be disregarded;

(ii)     EBITDA attributable to real estate properties acquired before the most
recently ended fiscal quarter but during the three fiscal quarters preceding the
most recently ended fiscal quarter shall be annualized, based upon the period
beginning on the date of its acquisition through the measurement date;

(iii)     EBITDA attributable to Properties whose development was completed
during such trailing four fiscal quarters shall be disregarded;

(iv)     EBITDA attributable to and Properties whose development was completed
before such trailing four fiscal quarters but during any of the four fiscal
quarters preceding such trailing four fiscal quarters, shall be annualized,
based upon the period beginning on the first month after the first anniversary
of its completion and ending on the measurement date;

(v)     EBITDA attributable to any Property which is currently under development
shall be excluded;

(vi)     with respect to any Subsidiary that is not a Wholly Owned Subsidiary,
only the Borrower's Ownership Share of the EBITDA attributable to such
Subsidiary shall be used when determining Adjusted Asset Value; and

(vii)     EBITDA shall be attributed to malls and power centers based on the
ratio of (x) revenues less property operating expenses (to be determined
exclusive of interest expense, depreciation and general and administrative
expenses) of malls and power centers to (y) total revenues less total property
operating expenses (similarly determined), such revenues and expenses to be
determined on a basis and in a manner consistent with the Parent's method of
reporting of segment information in the notes to its financial statements for
the fiscal quarter ended December 31, 2007 as filed with the Securities and
Exchange Commission, and otherwise in a manner reasonably acceptable to the
Agent.

In addition, (i) in the case of any operating Property acquired in the
immediately preceding period of twenty-four (24) consecutive months for a
purchase price indicative of a capitalization rate of less than 7.0%, EBITDA
attributable to such Property shall be excluded from the determination of
Adjusted Asset Value, if that particular operating Property is valued in
Parent's financial statements at its purchase price, and (ii) EBITDA
attributable to the following six properties: Mall of Acadiana, Oak Park Mall,
Hickory Point Mall, Eastland Mall, Layton Hills Mall and Triangle Town Center
shall be excluded from the determination of Adjusted Asset Value for the
twenty-four (24) month period beginning on September 1, 2006 and ending on
August 31, 2008 so long as such properties are valued in Parent's financial
statements at their purchase price.

"Advance" shall have the meaning given such term in Section 2.1 hereof. An
Advance may be a Base Rate Advance or a LIBOR Advance.

"Affiliate" means with respect to any Person, (a) in the case of any such Person
which is a partnership or limited liability company, any partner or member in
such partnership or limited liability company, respectively, (b) any other
Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Agent or any
Lender or any of its or their Affiliates be an Affiliate of Borrower, Parent or
any other Loan Party. For purposes of this definition, "control" (including with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender, or any of its or their Affiliates, be
deemed to be an Affiliate of the Borrower, Parent or any other Loan Party.

"Agent" means Wells Fargo Bank, National Association or any successor Agent
appointed pursuant to Section 11.9.

"Agreement Date" means the date as of which this Agreement is dated.

"Applicable Law" means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

"Applicable LIBOR Margin" means, as of any date of determination, the following
amount, based on the Leverage Ratio for the most recent fiscal quarter in
respect of which Borrower has delivered a Compliance Certificate pursuant to
Section 8.3 hereof:



LEVERAGE


APPLICABLE LIBOR RATE MARGIN


Less than forty-five percent (45%)

One hundred fifty (150) basis points (1.50%)

Greater than or equal to forty-five percent (45%) but less than fifty-five
percent (55%)

One hundred sixty (160) basis points (1.60%)

Greater than or equal to fifty five percent (55%) but less than sixty percent
(60%)

One hundred seventy (170) basis points (1.70%)

Greater than or equal to sixty percent (60%)

One hundred eighty (180) basis points (1.80%)



provided that if, Borrower does not timely deliver the Compliance Certificate
required to be delivered pursuant to Section 8.3 hereof setting forth the
Leverage Ratio for such fiscal quarter, and does not cure such failure within
ten (10) days after notice from Agent, then, for the period commencing on the
first day after the expiration of such ten-day cure period and continuing until
such Compliance Certificate is so delivered, the "Applicable LIBOR Margin" shall
be one hundred eighty (180) basis points. As of the date of Closing, the
Applicable LIBOR Margin is one hundred sixty (160) basis points.

"Assignee" has the meaning given that term in Section 12.5(c).

"Assignment and Assumption" means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Agent, substantially in the form of Exhibit A.

"Base Rate" means the Federal Funds Rate plus one and three-quarters percent
(1.75%) (i.e. one hundred seventy-five (175) basis points); provided however, in
no event shall the Base Rate ever be less than, at the time of such
determination, LIBOR for an Interest Period of one month plus the then
Applicable LIBOR Margin. Such rate may not be the lowest rate charged by the
Lender then acting as Agent or any of the other Lenders on similar loans or
extensions of credit. Each change in the Base Rate shall become effective
without prior notice to the Borrower or the Lenders automatically as of the
opening of business on the date of such change in the Base Rate.

"Base Rate Advance" means an Advance bearing interest at a rate based on the
Base Rate.

"Borrower" has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and permitted assigns.

"Business Day" means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Agent in San Francisco, California are open to the
public for carrying on substantially all of Agent's business functions. Unless
specifically referenced in this Agreement as a Business Day, all references to
"days" shall be to calendar days.

"Commitment" means, as to each Lender, (i) such Lender's obligation to make its
Advance pursuant to Section 2.1(a)(i), in an amount up to, but not exceeding the
amount set forth for such Lender on its signature page hereto as such Lender's
"Commitment Amount", (ii) in the event the aggregate amount of the Commitments
is increased pursuant to Section 2.12, such Lender's obligation, if such Lender
has agreed to increase its Commitment pursuant to Section 2.12, to make its
Advance pursuant to Section 2.1(a)(ii), in an amount up to, but not exceeding,
the amount of such increase in such Lender's Commitment, and (iii) in the event
the aggregate amount of the Commitments is increased pursuant to Section 2.12
and such Lender becomes a party hereto in connection therewith, such new
Lender's obligation to make its Advance pursuant to Section 2.1(a)(ii), in an
amount up to, but not exceeding, such new Lender's Commitment, in each case
subject to modification by an Assignment and Assumption as provided therein. All
Advances shall be made either at, or within thirty (30) days after, the
Agreement Date or the effective date of the increase in the Commitments pursuant
to Section 2.12, as the case may be, and Borrower shall not have the right to
request, and Lenders shall not have the obligation to make, any Advances
thereafter.

"Compliance Certificate" has the meaning given that term in Section 8.3.

"Continue", "Continuation" and "Continued" each refers to the continuation of an
Advance which is a LIBOR Advance from one Interest Period to another Interest
Period pursuant to Section 2.9(a).

"Convert", "Conversion" and "Converted" each refers to the conversion of an
Advance of one Type into an Advance of another Type pursuant to Section 2.9(b).

"Credit Event" means any of the following: (a) the making (or deemed making) of
an Advance, (b) the Conversion of an Advance, and (c) the Continuation of a
LIBOR Advance.

"Debt Service" means, with respect to a Person and for a given period, the sum
of the following: (a) such Person's Interest Expense for such period;
(b) regularly scheduled principal payments on Indebtedness of such Person made
during such period, other than any balloon, bullet or similar principal payment
payable on any Indebtedness of such Person which repays such Indebtedness in
full; and (c) such Person's Ownership Share of the amount of any payments of the
type described in the immediately preceding clause (b) of Unconsolidated
Affiliates of such Person.

"Default" means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

"Default Rate" means a rate per annum equal to the Prime Rate as in effect from
time to time plus two percent (2.0%).

"Defaulting Lender" has the meaning set forth in Section 3.8.

"Dollars" or "$" means the lawful currency of the United States of America.

"EBITDA" means, for any period, net income (loss) of the Parent and its
Subsidiaries determined on a consolidated basis for such period excluding the
following amounts (but only to the extent included in determining net income
(loss) for such period and without duplication):

(a)     depreciation and amortization expense and other non-cash charges for
such period less depreciation and amortization expense allocable to minority
interest in Subsidiaries of the Borrower for such period;

(b)     interest expense for such period less interest expense allocable to
minority interest in Subsidiaries of the Borrower for such period;

(c)     minority interest in earnings of the Borrower for such period;

(d)     (i)     extraordinary or nonrecurring net gains or losses (other than
gains or losses from the sale of outparcels of Properties, except as otherwise
provided in clause (d)(ii) below) for such period;

     (ii)     gains or losses from the sale of outparcels and non-operating
Properties for such period (provided however, that the gains or losses from such
sales of outparcels and non-operating Properties may not exceed five
percent (5%) of EBITDA calculated prior to taking such gains or losses into
account); and

     (iii)     expense relating to the extinguishments of Indebtedness for such
period;

(e)     net gains or losses on the disposal of discontinued operations for such
period;

(f)     expenses incurred during such period with respect to any real estate
project abandoned by the Parent or any Subsidiary in such period;

(g)     income tax expense in respect of such period;

(h)     the Parent's Ownership Share of depreciation and amortization expense
and other non-cash charges of Unconsolidated Affiliates of the Parent for such
period; and

(i)     the Parent's Ownership Share of interest expense of Unconsolidated
Affiliates of the Parent for such period.

"Effective Date" means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in accordance with the provisions of Section 12.6.

"Eligible Assignee" means any Person who is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $10,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity's (or in the case of a bank which is a subsidiary, such
bank's parent's) senior unsecured long term indebtedness must be rated BBB or
higher by Standard & Poor's Rating Services (a division of The McGraw-Hill
Companies, Inc.), Baa2 or higher by Moody's Investors Services, Inc. or the
equivalent or higher of either such rating by another rating agency acceptable
to the Agent.

"Environmental Laws" means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Substances including, without limitation, the following: Clean Air Act, 42
U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq.; Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Substances.

"Equity Interest" means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, whether or not certificated and
whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

"Equity Issuance" means any issuance or sale by a Person of any Equity Interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

"ERISA Group" means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

"Event of Default" means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

"Extension of Credit" means, with respect to a Person, any of the following,
whether secured or unsecured: (a) loans to such Person, including without
limitation, lines of credit and mortgage loans; (b) bonds, debentures, notes and
similar instruments issued by such Person; (c) reimbursement obligations of such
Person under or in respect of any letter of credit; and (d) any of the foregoing
of other Persons, the payment of which such Person Guaranteed or is otherwise
recourse to such Person.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

"Fees" means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

"GAAP" means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity, including without limitation, the Securities
and Exchange Commission, as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

"General Partner" means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner's successors and permitted assigns

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

"Governmental Authority" means any United States national, state or local
government, any political subdivision thereof or any other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.

"Gross Asset Value" means, at a given time, the sum (without duplication) of the
following:

(a)     Adjusted Asset Value at such time;

(b)     all cash and cash equivalents of the Parent and its Subsidiaries
determined on a consolidated basis as of the end of the fiscal quarter most
recently ended (excluding tenant deposits and other cash and cash equivalents
the disposition of which is restricted in any way (other than restrictions in
the nature of early withdrawal penalties));

(c)     with respect to any Property which is under construction or the
development of which was completed during any of the preceding four (4) fiscal
quarters most recently ended, the book value of construction in process as
determined in accordance with GAAP for all such Properties at such time
(including without duplication the Parent's Ownership Share of all construction
in process of Unconsolidated Affiliates of the Parent);

(d)     the book value of all unimproved real property of the Parent and its
Subsidiaries determined on a consolidated basis;

(e)     the purchase price paid by the Parent or any Subsidiary (less any
amounts paid to the Parent or such Subsidiary as a purchase price adjustment,
held in escrow, retained as a contingency reserve, or other similar
arrangements) as required to be disclosed in a consolidated balance sheet
(including the notes thereto) of the Parent for:

(i)     any Property (other than a property under development) acquired by the
Parent or such Subsidiary during the Parent's fiscal quarter most recently
ended; and

(ii)     any operating Property acquired in the immediately preceding period of
twenty-four (24) consecutive months for a purchase price indicative of a
capitalization rate of less than 7.0%; provided, that if the Parent or a
Subsidiary acquired such Property together with other Properties or other assets
and paid an aggregate purchase price for such Properties and other assets, then
the Parent shall allocate the portion of the aggregate purchase price
attributable to such Property in a manner consistent with reasonable accounting
practices; provided further, in no event shall the aggregate value of such
operating Properties included in Gross Asset Value pursuant to this clause
(e)(ii) exceed $2,000,000,000.00;

(f)     with respect to any purchase obligation, repurchase obligation or
forward commitment evidenced by a binding contract included when determining the
Total Liabilities of the Parent and its Subsidiaries, the reasonably determined
value of any amount that would be payable, or property that would be
transferable, to the Parent or any Subsidiary if such contract were terminated
as of such date; and

(g)     to the extent not included in the immediately preceding clauses (a)
through (f), the value of any real property owned by a Subsidiary (that is not a
Wholly Owned Subsidiary) of the Borrower or an Unconsolidated Affiliate of the
Borrower (such Subsidiary or Unconsolidated Affiliate being a "JV") and which
property secures Recourse Indebtedness of such JV. For purposes of this
clause (g):

(x)     the value of such real property shall be the lesser of (A) the Permanent
Loan Estimate applicable to such real property and (B) the amount of Recourse
Indebtedness secured by such real property;

(y)     in no event shall the aggregate value of such real property included in
Gross Asset Value pursuant to this clause (g) exceed $500,000,000.00; and

(z)     the value of any such real property shall only be included in Gross
Asset Value if the organizational documents of such JV provide that if, and to
the extent, such Indebtedness is paid by the Borrower or a Subsidiary of the
Borrower or by resort to such real property, then the Borrower or a Subsidiary
of the Borrower shall automatically acquire, without the necessity of any
further payment or action, all Equity Interests in such JV not owned by the
Borrower or any Subsidiary.



"Guaranty", "Guaranteed" or to "Guarantee" as applied to any obligation means
and includes (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation, or (b) an agreement, direct
or indirect, contingent or otherwise, and whether or not constituting a
guaranty, the practical effect of which is to assure the payment or performance
(or payment of damages in the event of nonperformance) of any part or all of
such obligation. As the context requires, "Guaranty" shall also mean the Parent
Guaranty executed and delivered pursuant to Section 5.1.

"Hazardous Substances" means any pollutant, contaminant, hazardous, toxic or
dangerous waste, substance or material, or any other substance or material
regulated or controlled pursuant to any Environmental Law, including, without
limiting the generality of the foregoing, asbestos, PCBs, petroleum products
(including crude oil, natural gas, natural gas liquids, liquefied natural gas or
synthetic gas) or any other substance defined as a "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "hazardous material,"
"hazardous chemical," "hazardous waste," "regulated substance," "toxic
chemical," "toxic substance" or other similar term in any Environmental Law.

"Indebtedness" means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

(a)     all obligations of such Person in respect of money borrowed;

(b)     all obligations of such Person (other than trade debt incurred in the
ordinary course of business), whether or not for money borrowed:

(i)     represented by notes payable, or drafts accepted, in each case
representing extensions of credit,

(ii)     evidenced by bonds, debentures, notes or similar instruments, or

(iii)     constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property;

(c)     capitalized lease obligations of such Person;

(d)     all reimbursement obligations of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); and

(e)     all Indebtedness of other Persons which (i) such Person has Guaranteed
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person.

"Interest Expense" means, with respect to a Person and for any period,

(a)     the total interest expense (including, without limitation, interest
expense attributable to capitalized lease obligations) of such Person and in any
event shall include all letter of credit fees amortized as interest expense and
all interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus

(b)     to the extent not already included in the foregoing clause (a) such
Person's Ownership Share of all paid or accrued interest expense for such period
of Unconsolidated Affiliates of such Person.

Interest Expense allocable to minority interest in Subsidiaries of the Borrower
shall be excluded from Interest Expense of the Parent and its Subsidiaries when
determined on a consolidated basis.

"Interest Period" means, with respect to each LIBOR Advance, each period
commencing on the date such LIBOR Advance is made or the last day of the next
preceding Interest Period for such LIBOR Advance and ending on the numerically
corresponding day in the first, second, third, sixth or, if available to all
Lenders, twelfth calendar month thereafter, as the Borrower may select in a
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, except that each such Interest Period that commences on the last LIBOR
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last LIBOR Business Day of the appropriate subsequent calendar
month. In addition to such periods, with the prior consent of each Lender in
each case, the Interest Period of a LIBOR Advance may have a duration of between
seven days and one month.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date
(provided, however, without the prior consent of each Lender in each case, no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any Advance would otherwise be a shorter period, such
Advance shall not be available hereunder for such period); and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the next Business Day (or, if such next Business Day falls in the
following calendar month, then on the prior Business Day).

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.

"Investment" means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any commitment or option to
make an Investment in any other Person shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

"Lender" means each financial institution from time to time party hereto as a
"Lender", together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, "all Lenders" shall be deemed to mean "all
Lenders other than Defaulting Lenders."

"Lending Office" means, for each Lender and for each Type of Advance, the office
of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.

"Leverage Ratio" means, as of any date the same is calculated, the ratio of (a)
Total Liabilities of the Parent and its Subsidiaries as of the last day of the
fiscal quarter ending on or most recently ended prior to such date to (b) Gross
Asset Value of the Parent and its Subsidiaries as of the last day of such fiscal
quarter, determined in each case on a combined basis in accordance with GAAP.

"LIBOR" means, for any LIBOR Advance for any Interest Period therefor, the rate
rounded upward to the nearest one-one hundredth (1/100th) of one percent (0.01%)
quoted by the Lender then acting as Agent as the London Interbank Offered Rate
for deposits in U.S. Dollars as of 9:00 a.m. (San Francisco time) two (2) LIBOR
Business Days prior to the first day of such Interest Period, which day shall be
a LIBOR Business Day, in an amount equal to the LIBOR Advance so requested and
for a period equal to such Interest Period. Each determination of LIBOR by the
Lender then acting as Agent shall, in the absence of manifest error, be
conclusive and binding.

"LIBOR Advance" means an Advance bearing interest at a rate based on LIBOR.

"LIBOR Business Day" means a Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.

"Lien" as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a capitalized
lease obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction; and (d) any agreement by such Person to grant, give or otherwise
convey any of the foregoing.

"Loan" means the aggregate principal amount of outstanding Advances.

"Loan Document" means this Agreement, each Note, each Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
or the Parent in connection with, pursuant to or relating to this Agreement.

"Loan Party" means the Borrower, the Parent, the General Partner and each other
Person who guarantees all or a portion of the Obligations.

"Management Company" means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.

"Material Adverse Effect" means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries, or the Parent and its Subsidiaries, in either
case taken as a whole, (b) the ability of the Borrower, any other Loan Party or
the Parent to perform its obligations under any Loan Document to which it is a
party, (c) the validity or enforceability of any of the Loan Documents, (d) the
rights and remedies of the Lenders and the Agent under any of the Loan Documents
or (e) the timely payment of the principal of or interest on the Advances or
other amounts payable in connection therewith.

"Maturity Date" means April 22, 2011, or such later date to which such date may
be extended in accordance with Section 2.13.

"Mortgage" means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

"Net Operating Income" means, for any real property and for the period of twelve
consecutive calendar months most recently ending, the sum of the following
(without duplication):

(a)     rents and all other revenues received in the ordinary course from such
Property (including proceeds of rent loss insurance but excluding pre-paid rents
and revenues and security deposits except to the extent applied in satisfaction
of tenants' obligations for rent); minus

(b)     all expenses paid related to the ownership, operation or maintenance of
such Property, including without limitation, taxes and assessments, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses; minus

(c)     an amount equal to (i) the aggregate square footage of all owned space
of such Property times (ii) $0.20; minus

(d)     an imputed management fee in the amount of three percent (3.0%) of the
aggregate base rents and percentage rents received for such Property for such
period.

"Net Proceeds" means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

"Nonrecourse Indebtedness" means, with respect to a Person, an Extension of
Credit or other Indebtedness in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar customary exceptions to recourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Extension of Credit or other Indebtedness.

"Note" means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to Lender in a principal amount equal to the amount of such
Lender's Commitment and otherwise duly completed, together with such other
replacement notes as may be issued from time to time pursuant to Section 2.12 or
Section 12.5, as hereafter amended, supplemented, replaced or modified.

"Notice of Borrowing" means a notice substantially in the form of Exhibit B to
be delivered to the Agent pursuant to Section 2.1(b) evidencing the Borrower's
request for a borrowing of an Advance.

"Notice of Continuation" means a notice substantially in the form of Exhibit C
to be delivered to the Agent pursuant to Section 2.9(a) evidencing the
Borrower's request for the Continuation of a LIBOR Advance.

"Notice of Conversion" means a notice substantially in the form of Exhibit D to
be delivered to the Agent pursuant to Section 2.9(b) evidencing the Borrower's
request for the Conversion of an Advance from one Type to another Type.

"Obligations" means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Advances; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the Agent
or any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

"Off-Balance Sheet Liabilities" means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of "off-balance
sheet arrangements" (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the "Management's Discussion and
Analysis of Financial Condition and Results of Operations" section of the
Parent's report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent would be required to file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor). As used in this definition,
the term "SEC Off-Balance Sheet Rules" means the Disclosure in Management's
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (to be codified at 17 CFR
pts. 228, 229 and 249).

"Ownership Share" means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4(f), such Person's
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

"Parent" has the meaning set forth in the introductory paragraph hereof and
shall include the Parent's successors and permitted assigns.

"Parent Guaranty" means the Parent Guaranty executed and delivered by the Parent
in favor of the Agent and the Lenders and substantially in the form of Exhibit
E.

"Participant" has the meaning given that term in Section 12.5(b).

"Permanent Loan Estimate" means, as of any date of determination and with
respect to any Property, an amount equal to (a) the Net Operating Income of such
Property divided by (b) the product of (i) 1.25 and (ii) the mortgage constant
for a 30-year loan bearing interest at a per annum rate equal to the average
rate published in the United States Federal Reserve Statistical Release (H.15)
for 10-year Treasury Constant Maturities during the previous four fiscal
quarters plus 1.5%.

"Permitted Deficiency" has the meaning given that term in Section 10.4.

"Person" means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

"Prime Rate" means a base rate of interest which Agent establishes from time to
time and which serves as the basis upon which the effective rates of interest
are calculated for those loans making reference thereto (which rate of interest
may not be the lowest rate charged by Agent or any of the Lenders on similar
loans). Any change in an effective rate due to a change in the Prime Rate shall
become effective on the day each such change is announced by Agent at its
Principal Office.

"Principal Office" means 2120 E. Park Place, Suite 100, El Segundo, California
90245, or such other office as the Agent may notify the Borrower.

"Principals" means (a) Charles B. Lebovitz, John N. Foy, Ben S. Landress,
Stephen D. Lebovitz, Michael Lebovitz and/or Ronald L. Fullam, Jr., (b) any of
such individual's immediate family members consisting of his spouse and his
lineal descendants (whether natural or adopted), (c) a trust, partnership or
other similar entity of which any of the Persons identified in either of the
immediately preceding clauses (a) or (b) are the sole beneficiaries of all of
the interest therein, and (d) any Subsidiary of any of the Persons identified in
any of the immediately preceding clauses (a) through (c), so long as any of the
individuals identified in the immediately preceding clause (a) owns or controls
at least 10% of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency).

"Pro Rata Share" means as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender's Advance to (b) the aggregate amount of the
Advances of all Lenders hereunder.

"Property" means a parcel (or group of related parcels) of real property owned
by Parent, Borrower, or any Subsidiary or Affiliate of Parent or Borrower.

"Recourse Indebtedness" means any Indebtedness other than Nonrecourse
Indebtedness.

"Regulatory Change" means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

"REIT" means a Person qualifying for treatment as a "real estate investment
trust" under the Internal Revenue Code.

"Requisite Lenders" means, as of any date, Lenders having at least 51% of the
principal amount of the Advances; provided however, at any time that there are
two (2) or more Lenders (excluding Defaulting Lenders) Requisite Lenders must
always include at least two (2) Lenders; provided further, in the case of any
amendment to Section 9.1, or to any defined term where such amendment could
affect compliance with Section 9.1, Requisite Lenders must include Agent. In
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Pro Rata Shares of the Loan of
Lenders shall be redetermined, for voting purposes only, to exclude the Pro Rata
Shares of the Loan of such Defaulting Lenders.

"Restricted Payment" means any of the following:

(a)     any dividend or other distribution, direct or indirect, on account of
any shares of any class of stock or other Equity Interest of the Parent or any
of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or other Equity Interest to the holders
of that class;

(b)     any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock or other Equity Interest of the Parent or any
of its Subsidiaries now or hereafter outstanding;

(c)     any payment or prepayment of principal of, premium, if any, or interest
on, redemption, conversion, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt; and

(d)     any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
stock or other Equity Interest of the Parent or any of its Subsidiaries now or
hereafter outstanding.

"Secured Indebtedness" means, as to any Person, any Indebtedness of such Person
which is secured by a Lien.

"Securities Act" means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

"Senior Officer" means the Chairman, Vice Chairman, President, an Executive Vice
President, Senior Vice President - Finance, Senior Vice President - Accounting,
Controller and the chief financial officer of the Borrower or the Parent.

"Significant Subsidiary" means any Subsidiary which has assets having an
aggregate book value in excess of 10.0% of Gross Asset Value at any time.

"Solvent" means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
Total Liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

"Subordinated Debt" means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Advances and the other Obligations in a manner satisfactory to the Agent in
its sole and absolute discretion.

"Subsidiary" means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (without
regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

"Supermajority Lenders" means, as of any date, Lenders having at least 90% of
the principal amount of the Advances. In determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders.

"Tangible Net Worth" means, as of a given date, the stockholders' equity of the
Parent and its Subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation accrued after September 30, 2002 and (y)
minority interests in the Borrower minus (to the extent reflected in determining
stockholders' equity of the Parent and its Subsidiaries): (a) the amount of any
write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired (but excluding any such write-up for purchase price adjustments
of acquisition properties based on GAAP), and (b) all amounts appearing on the
assets side of any such balance sheet for assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.

"Taxes" has the meaning given that term in Section 3.9.

"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication and whether or not a liability under GAAP)
all of the following:

(a)     all letters of credit of such Person;

(b)     all purchase and repurchase obligations and forward commitments
evidenced by binding contracts, including forward equity commitments and
contracts to purchase real property, reasonably determined to be owing under any
such contract assuming such contract were terminated as of such date;

(c)     all quantifiable contingent obligations of such Person including,
without limitation, all Guarantees of Indebtedness by such Person and exposure
under swap agreements;

(d)     all Off Balance Sheet Liabilities of such Person and the Ownership Share
of the Off Balance Sheet Liabilities of Unconsolidated Affiliates of such
Person;

(e)     all Indebtedness of Subsidiaries of such Person, provided that
Indebtedness of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included in Total Liabilities only to the extent of the Borrower's Ownership
Share of such Subsidiary (unless the Borrower or a Wholly Owned Subsidiary of
the Borrower is otherwise obligated in respect of such Indebtedness); and

(f)     such Person's Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

For purposes of this definition:

(1)     Total Liabilities shall not include Indebtedness with respect to letters
of credit if, and to the extent, such letters of credit are issued

(i)     to secure obligations to municipalities to perform work in connection
with construction of projects, such exclusion under this clause (i) to be to the
extent there are reserves for such obligations under the construction loan for
the applicable project;

(ii)     in support of permanent loan commitments, in lieu of a deposit;

(iii)     as a credit enhancement for Indebtedness incurred by any Subsidiary of
Borrower, but only to the extent such Indebtedness is already included in Total
Liabilities; or

(iv)     as a credit enhancement for Indebtedness incurred by a Person which is
not an Affiliate of Borrower, such exclusion under this clause (iv) to be to the
extent of the value of any collateral provided by such Person to secure such
letter of credit;

(2)     obligations under short-term repurchase agreements entered into as part
of a cash management program shall not be included as Total Liabilities; and

(3)     all items included in the line item "Accounts Payable and Accrued
Liabilities" under the category of "Liabilities and Shareholder's Equity" in the
Consolidated Balance Sheets included in Parent's Form 10-Q or Form 10-K (or
their equivalent) filed with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) shall not be included as Total
Liabilities.

"Type" with respect to any Advance, refers to whether such Advance is a LIBOR
Advance or Base Rate Advance.

"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

"Unconsolidated Affiliate" means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

"Unsecured Indebtedness" shall mean, as to any Person, any Indebtedness of such
Person which is not secured by a Lien, but excluding trade payables.

"Wells Fargo" means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

"Wholly Owned Subsidiary" means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors' qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

"2006 Credit Agreement" shall mean that certain Amended and Restated Credit
Agreement dated as of August 22, 2006 by and among CBL Associates Limited
Partnership, as "Borrower", CBL Associates Properties, Inc., as "Parent", the
lenders party thereto, and Wells Fargo Bank, National Association, as "Agent",
evidencing an unsecured credit facility of up to $560,000,000.00, as the same
has been and may be modified, amended, supplemented and restated from time to
time.





Section 1.2.     

General; References to San Francisco Time.



Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to "Sections", "Articles",
"Exhibits" and "Schedules" are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to "Subsidiary" means a Subsidiary of the Parent or the
Borrower (or a Subsidiary of such Subsidiary) and a reference to an "Affiliate"
means a reference to an Affiliate of the Borrower or the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
San Francisco, California time.



ARTICLE II.     

Credit Facility







Section 2.1.     

Commitment to Lend.



(a)     Making of Advances.

(i)     Subject to the terms and conditions set forth in this Agreement, each
Lender severally and not jointly agrees to make one (1) loan (together with any
loan made pursuant to clause (ii) immediately below, an "Advance") to the
Borrower during the period from and including the Effective Date to but
excluding the date which is thirty (30) days after the Effective Date, in a
principal amount up to, but not exceeding, the amount of such Lender's
Commitment.

(ii)     In the event the aggregate amount of the Commitments is increased
pursuant to Section 2.12, then subject to the terms and conditions set forth in
this Agreement, each Lender (including each new Lender which has agreed to
become party hereto by making a new loan or by obtaining an increased Commitment
pursuant to Section 2.12) severally and not jointly agrees to make one (1) loan
to the Borrower during the period from and including the date the Commitments
are so increased to but excluding the date which is thirty (30) days after the
date the Commitments are so increased, in a principal amount up to, but not
exceeding, the amount of the increase in such Lender's Commitment (or, in the
case of a new Lender, the amount of such new Lender's Commitment).

Each principal repayment applied to the Notes shall reduce the Commitments on a
dollar-for-dollar basis, and Advances that have been repaid may not be
reborrowed.

(b)     Requests for Advances. Not later than 10:00 a.m. San Francisco time at
least 1 Business Day prior to a borrowing of Base Rate Advances and not later
than 10:00 a.m. San Francisco time at least three (3) LIBOR Business Days prior
to a borrowing of LIBOR Advances, the Borrower shall deliver to the Agent a
Notice of Borrowing. The Notice of Borrowing shall specify the aggregate
principal amount of the Advances to be borrowed, the date such Advances are to
be borrowed (which must be a Business Day or a LIBOR Business Day with respect
to LIBOR Advances), the Type of the requested Advances, and if such Advances are
to be LIBOR Advances, the initial Interest Period for such Advances. If the
Borrower fails to indicate the Type of Advances being borrowed in the Notice of
Borrowing, then the Borrower shall be deemed to have requested a borrowing of
LIBOR Advances having an Interest Period of one month. Prior to delivering the
Notice of Borrowing, the Borrower may request that the Agent provide the
Borrower with a current quote of LIBOR. The Agent shall provide such quoted rate
to the Borrower on the date of such request or as soon as possible thereafter.

(c)     Funding of Advances. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Agent shall notify each
Lender by telex or telecopy, or other similar form of transmission, of the
proposed borrowing. Each Lender shall deposit an amount equal to the Advance to
be made by such Lender to the Borrower with the Agent at the Principal Office,
in immediately available funds not later than 9:00 a.m. San Francisco time on
the date of such proposed Advances. Subject to fulfillment of all applicable
conditions set forth herein, the Agent shall make available to the Borrower at
the Principal Office, not later than 11:00 a.m. San Francisco time on the date
of the requested borrowing of Advances, the proceeds of such amounts received by
the Agent.

Borrower hereby authorizes Agent to disburse the proceeds of the Advances as
requested by an authorized representative of the Borrower to any of the accounts
designated in Exhibit H hereto. Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by Borrower; or, (ii) made in Borrower's
name and accepted by Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Agent may rely solely on any bank routing number or
identifying bank account number or name provided by Borrower to effect a wire or
funds transfer even if the information provided by Borrower identifies a
different bank or account holder than named by the Borrower. Agent will inform
Borrower of any errors actually known by Agent in any information provided by
Borrower, but Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Agent takes any actions
in an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Agent takes
these actions Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Agent and Borrower or
between any Lender and Borrower. Borrower agrees to notify Agent of any errors
in the transfer of any funds or of any unauthorized or improperly authorized
transfer requests within 14 days after Agent's confirmation to Borrower of such
transfer.

Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Agent or prohibited by
any Governmental Authority; (iii) cause Agent to violate any Federal Reserve or
other regulatory risk control program or guideline; or (iv) otherwise cause
Agent to violate any Applicable Law.

Neither Agent nor any Lender shall be liable to Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which Borrower's
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Agent, (ii) any loss, liability or delay caused
by fires, earthquakes, wars, civil disturbances, power surges or failures, acts
of government, labor disputes, failures in communications networks, legal
constraints or other events beyond Agent's control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Agent, any Lender or Borrower
knew or should have known the likelihood of these damages in any situation.
Neither Agent, nor any Lender, makes any representations or warranties other
than those expressly made in this Agreement.

(d)     Assumptions Regarding Funding by Lenders. With respect to Advances to be
made after the Effective Date, unless the Agent shall have been notified by any
Lender that such Lender will not make available to the Agent an Advance to be
made by such Lender, the Agent may assume that such Lender will make the
proceeds of such Advance available to the Agent in accordance with this Section
and the Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Advance to be
provided by such Lender.





Section 2.2.     

Intentionally Omitted.







Section 2.3.     

Intentionally Omitted.


Section 2.4.     

Rates and Payment of Interest on Advances



(a)     Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Advance made by such
Lender for the period from and including the date of the making of such Advance
to but excluding the date such Advance shall be paid in full, at the following
per annum rates:

(i)     during such periods as such Advance is a Base Rate Advance, at the Base
Rate (as in effect from time to time); and

(ii)     during such periods as such Advance is a LIBOR Advance, at LIBOR for
such Advance for the Interest Period therefore, plus the Applicable LIBOR Margin
Rate. Each change in the Applicable LIBOR Margin shall become effective as of
the first day of the quarter in which such Compliance Certificate required to be
delivered pursuant to Section 8.3 is due. By way of illustration, for a
Compliance Certificate delivered on August 15, relating to the quarter ending
June 30, the applicable LIBOR Margin based on the Leverage Ratio set forth in
said Compliance Certificate shall become effective on July 1. Prior to the
delivery of the Compliance Certificate, and any resulting change in the
Applicable LIBOR Margin, Borrower shall continue to pay interest based on the
Applicable LIBOR Margin in effect in the immediately preceding quarter (or as
specified in the proviso in the definition of Applicable LIBOR Margin, if
Borrower fails to deliver the Compliance Certificate prior to the expiration of
the ten-day cure period specified therein), and any overpayment or underpayment
of interest shall be reconciled on the first interest payment date following
delivery of such Compliance Certificate.

Notwithstanding the foregoing, while any Event of Default shall exist, the
Borrower shall, upon and after the Agent's demand, pay to the Agent for the
account of each Lender interest at the Default Rate on the outstanding principal
amount of any Advance made by such Lender, and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b)     Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Advance shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Advance is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Default Rate shall be
payable from time to time on demand. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.





Section 2.5.     

Number of Interest Periods.



Notwithstanding anything to the contrary contained in this Agreement, there may
be no more than eight (8) different Interest Periods outstanding at the same
time.





Section 2.6.     

Repayment of Advances.



The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Advances on the Maturity Date.





Section 2.7.     

Prepayments.



Subject to Section 4.4, the Borrower may prepay the Advances at any time without
premium or penalty. The Borrower shall give the Agent at least 3 Business Days
prior notice of the prepayment of the Advances. Each voluntary prepayment of
Advances shall be in an aggregate minimum amount of $100,000 and integral
multiples of $1,000 in excess thereof.





Section 2.8.     

Late Charges.



So long as the Default Rate is not payable with respect to the Obligations as
provided in Section 2.4, if any payment required under this Agreement is not
paid within 15 days after it becomes due and payable, the Borrower shall pay a
late charge for late payment to compensate the Lenders for the loss of use of
funds and for the expenses of handling the delinquent payment, in an amount
equal to three percent (3.0%) of such delinquent payment. Such late charge shall
be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest. In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 10.2, this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of the Lenders'
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.





Section 2.9.     

Provisions Applicable to LIBOR Advances; Limitation on Base Rate Advances.     



(a)     Continuation of LIBOR Advances. Subject to the other terms and
conditions of this Agreement, including without limitation, the immediately
following subsection (c), the Borrower may on any LIBOR Business Day, with
respect to any LIBOR Advance, elect to maintain such LIBOR Advance or any
portion thereof as a LIBOR Advance by selecting a new Interest Period for such
LIBOR Advance. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 10:00 a.m. San Francisco time on
the third LIBOR Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be in the form of a Notice of
Continuation, specifying (i) the proposed date of such Continuation, (ii) the
LIBOR Advance and portion thereof subject to such Continuation and (iii) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Advances
outstanding hereunder. Each Continuation of LIBOR Advances shall be in an
aggregate minimum amount of $100,000 and integral multiples of $1,000 in excess
thereof. Promptly after receipt of a Notice of Continuation, but in no event
later than the next Business Day after receipt, the Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Advance in accordance with
this Section, such Advance will automatically, on the last day of the current
Interest Period therefor, Continue as a LIBOR Advance having an Interest Period
of one month.

(b)     Conversion of LIBOR Advances.Subject to the other terms and conditions
of this Agreement, including without limitation, the immediately following
subsection (c), the Borrower may on any Business Day (or LIBOR Business Day with
respect to any conversion to or from LIBOR Advances), upon the Borrower's giving
of a Notice of Conversion to the Agent, Convert all or a portion of an Advance
of one Type into an Advance of another Type. Any Conversion of a LIBOR Advance
into a Base Rate Advance shall be made on, and only on, the last day of an
Interest Period for such LIBOR Advance. Each such Notice of Conversion shall be
given not later than 10:00 a.m. San Francisco time one Business Day prior to the
date of any proposed Conversion into Base Rate Advances and three LIBOR Business
Days prior to the date of any proposed Conversion into LIBOR Advances. Promptly
after receipt of a Notice of Conversion, but in no event later than the next
Business Day after receipt, the Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Advance to be Converted,
(c) the portion of such Type of Advance to be Converted, (d) the Type of Advance
such Advance is to be Converted into and (e) if such Conversion is into a LIBOR
Advance, the requested duration of the Interest Period of such Advance. Each
Conversion of Base Rate Advances into LIBOR Advances shall be in an aggregate
minimum amount of $100,000 and integral multiples of $1,000 in excess thereof.

(c)     Conditions to Conversion and Continuation. The effectiveness of (i) the
Continuation of a LIBOR Advance and (ii) the conversion of a Base Rate Advance
into a LIBOR Advance, is subject to the condition that:

(x)     none of the following exists as of the date of such Continuation or
Conversion and none would exist immediately after giving effect thereto: (A) any
Default under subsection (a), (b)(i), (e) or (f) of Section 10.1, (B) any other
Default as to which the Agent has given the Borrower notice, or (C) an Event of
Default; and

(y)     such Continuation or Conversion is not otherwise prohibited under this
Agreement.

(d)     Limitation on Interest Period Duration During Default. Notwithstanding
anything to the contrary contained in this Agreement, no LIBOR Advance that may
otherwise be made hereunder shall have an Interest Period longer than one month
if any Default exists.

(e)     Limitation on Base Rate Advances. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may only request Base Rate
Advances, or Convert LIBOR Advances into Base Rate Advances, under the following
circumstances:

(i)     if the Borrower has requested a borrowing of LIBOR Advances having an
Interest Period of less than one month and at least one Lender did not consent
to such Interest Period, then the Borrower may request that such borrowing of
Advances be Base Rate Advances; provided, however, that the Borrower shall repay
such Base Rate Advances in full no later than 7 calendar days after such
Advances have been made; and

(ii)     if the obligation of any Lender to make LIBOR Advances or to Continue,
or to Convert Base Rate Advances into, LIBOR Advances shall be suspended
pursuant to Section 4.2 or Section 4.3, then Borrower may borrow Base Rate
Advances as provided in Section 4.5.





Section 2.10.     

Notes.



The Advance made by each Lender shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit F (each a "Note"), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed.





Section 2.11.     

Intentionally Omitted.







Section 2.12.     

Increase in Commitments.



The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Agent; provided, however,
that after giving effect to any such increases the aggregate amount of the
Commitments shall not exceed $250,000,000. Each such increase in the Commitments
must be an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof. The Agent shall promptly notify each Lender of any
such request. No Lender shall be obligated in any way whatsoever to increase its
Commitment. In the event any Lender notifies Agent that it will not increase its
Commitment, Agent will give Borrower notice thereof within five (5) Business
Days after receipt of such notification from such Lender. No increase of the
Commitments may be effected under this Section (x) unless no Default or Event of
Default is in existence on the effective date of such increase, (y) unless the
Borrower can demonstrate to the reasonable satisfaction of the Agent that, after
giving effect to such increase, the Borrower will be in compliance with Section
9.1. and (z) if any representation or warranty made or deemed made by the
Borrower, any other Loan Party or the Parent, in any Loan Document to which such
Person is a party is not (or would not be) materially true or correct on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder. In connection with any increase in the
aggregate amount of the Commitments pursuant to this Section (a) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request, and (b) the Agent shall make appropriate arrangements so
that the Borrower executes and delivers (which the Borrower agrees to do) a new
or replacement Note, as appropriate, in favor of each new Lender, and any
existing Lender increasing its Commitment, in the amount of such Lender’s
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of Commitments.





Section 2.13.     

Extension of Maturity Date.



The Borrower may request that the Agent and the Lenders extend the current
Maturity Date by up to two (2) periods of one (1) year each by executing and
delivering to the Agent at least ninety (90) days but not more than one hundred
eighty (180) days prior to the then-current Maturity Date, a written request for
such extension. The Agent shall forward to each Lender a copy of such request
delivered to the Agent promptly upon receipt thereof. Subject to satisfaction of
the following conditions, the Maturity Date shall be extended for such one-year
period: (a) immediately prior to such extension and immediately after giving
effect thereto, no Default or Event of Default shall or would exist and (b) the
Borrower shall have paid the Fees payable under Section 3.5(d). The Maturity
Date may be extended only two (2) times pursuant to this Section.





Section 2.14.     

Intentionally Omitted.







Section 2.15.     

Intentionally Omitted.


Section 2.16.     

Authorized Representatives.



Agent is authorized to rely upon the continuing authority of the persons,
officers, signatories or agents hereafter designated ("Authorized
Representatives") to bind Borrower with respect to all matters pertaining to
establishment of the Loan and the Loan Documents including, but not limited to,
the request for Advances and the selection of interest rates. Such authorization
may be changed only upon written notice to Agent accompanied by evidence,
reasonably satisfactory to Agent, of the authority of the person giving such
notice. The present Authorized Representatives are listed on Schedule 2.16.



ARTICLE III.     

Payments, Fees and Other General Provisions.







Section 3.1.     

Payments.



Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 10.6, the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender. In the event the Agent fails to
pay such amounts to such Lender within one Business Day of receipt of such
amounts, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.





Section 3.2.     

Pro Rata Treatment.



Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1 shall be made from the Lenders pro rata according to their
respective unused Commitments, and each payment of the fees under
Sections 3.5(d), shall be made for the account of the Lenders pro rata according
to the amounts of their respective Commitments; (b) each payment or prepayment
of principal of Advances by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Advances held by them; (c) each payment of interest on Advances by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Advances then due and payable to the
respective Lenders; and (d) the Conversion and Continuation of Advances of a
particular Type (other than Conversions provided for by Section 4.5) shall be
made pro rata among the Lenders according to the amounts of their respective
Advances and the then current Interest Period for each Lender's portion of each
Advance of such Type shall be coterminous.





Section 3.3.     

Sharing of Payments, Etc.



If a Lender shall obtain payment of any principal of, or interest on, any
Advance under this Agreement or shall obtain payment on any other Obligation
owing by the Borrower or any other Loan Party through the exercise of any right
of set-off, banker's lien or counterclaim or similar right or otherwise or
through voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2 or Section 10.6, such Lender shall promptly purchase
from such other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Advances made by the other Lenders or
other Obligations owed to such other Lenders in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
the Lenders shall share the benefit of such payment (net of any reasonable
expenses which may actually be incurred by such Lender in obtaining or
preserving such benefit) in accordance with the requirements of Section 3.2 or
Section 10.6, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the
Advances or other Obligations owed to such other Lenders may, subject to the
limitations of Section 12.3, exercise all rights of set-off, banker's lien,
counterclaim or similar rights with the respect to such participation as fully
as if such Lender were a direct holder of Advances in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.





Section 3.4.     

Several Obligations.



No Lender shall be responsible for the failure of any other Lender to make an
Advance or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make an Advance or to perform
any other obligation to be made or performed by it hereunder shall not relieve
the obligation of any other Lender to make any Advance or to perform any other
obligation to be made or performed by such other Lender.





Section 3.5.     

Fees.



(a)     Closing Fees. On the Effective Date, the Borrower agrees to pay to the
Agent and each Lender all loan fees as have been agreed to in writing by the
Borrower and the Agent or each Lender, as applicable.

(b)     Intentionally Omitted.

(c)     Intentionally Omitted.

(d)     Extension Fee. If, pursuant to Section 2.13, the Borrower exercises its
right to extend the Maturity Date, the Borrower agrees to pay to the Agent for
the account of each Lender an extension fee equal to fifteen one-hundredths of
one percent (0.15%) (i.e. fifteen (15) basis points) of the amount of such
Lender's Commitment on the Maturity Date being extended. Such fee shall be paid
to the Agent prior to, and as a condition to, each such extension.

(e)     Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing from
time to time.





Section 3.6.     

Computations.



Unless otherwise expressly set forth herein, any accrued interest on any
Advance, any Fees or other Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.





Section 3.7.     

Usury.



In no event shall the amount of interest due or payable on the Advances or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law. The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.4(a)(i) and (ii). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or "breakage" charges, increased cost
charges, attorneys' fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.





Section 3.8.     

Defaulting Lenders.     



If for any reason any Lender (a "Defaulting Lender") shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of 5 Business Days after notice from the Agent, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender's right
to participate in the administration of the Advances, this Agreement and the
other Loan Documents, including without limitation, any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of Requisite Lenders, shall be suspended
during the pendency of such failure or refusal. If for any reason a Lender fails
to make timely payment to the Agent of any amount required to be paid to the
Agent hereunder (after giving effect to any notice or cure periods), in addition
to other rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled (i)
to collect interest from such Defaulting Lender on such delinquent payment for
the period from the date on which the payment was due (without giving effect to
any notice or cure periods) until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
The Agent shall give the Borrower prompt notice of the failure of any Lender to
make available to the Agent the proceeds of any Advance required to be made
available by such Lender. Any amounts received by the Agent in respect of a
Defaulting Lender's Advances shall not be paid to such Defaulting Lender and
shall be held by the Agent and, except as otherwise provided in this Section
3.8, paid to such Defaulting Lender upon the Defaulting Lender's curing of its
default.





Section 3.9.     

Taxes.



(a)     Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Advances and all other Obligations shall be made free and clear
of and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii)  any taxes imposed on or
measured by any Lender's assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called "Taxes"). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i)     pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

(ii)     promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

(iii)     pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b)     Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c)     Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction outside the United States of America becomes a
party hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Agent. The Borrower shall not be
required to pay any amount pursuant to last sentence of subsection (a) above to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender, Participant or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Agent may withhold from
such payment to such Lender such amounts as are required by the Code. If any
Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including all fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.



ARTICLE IV.     

Yield Protection, Etc.







Section 4.1.     

Additional Costs; Capital Adequacy.



(a)     Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Advances or its obligation to make any LIBOR Advances
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Advances or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Advances or its Commitment (such increases in costs and
reductions in amounts receivable being herein called "Additional Costs"),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Advances or its Commitment (other than
taxes imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Advances by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Advances is determined) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitment of such Lender hereunder) or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender's policies with
respect to capital adequacy).

(b)     Lender's Suspension of LIBOR Advances. Without limiting the effect of
the provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Advances is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Advances or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Advances
into, LIBOR Advances hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provision of Section 4.5 shall apply).

(c)     Intentionally Omitted.

(d)     Notification and Determination of Additional Costs. Each of the Agent
and each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that if the Agent or a Lender shall fail to
give such notice within 45 days after it obtains actual knowledge of such event,
then the Agent or such Lender, as the case may be, shall only be entitled to
compensation under any of the preceding subsections for compensable amounts
attributable to such event arising following the date the Agent or such Lender,
as the case may be, obtains actual knowledge of such event. The Agent and each
Lender, as the case may be, agrees to furnish to the Borrower (and in the case
of a Lender to the Agent as well) a certificate setting forth the basis and
amount of each request for compensation under this Section. Determinations by
the Agent or such Lender, as the case may be, of the effect of any Regulatory
Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.





Section 4.2.     

Suspension of LIBOR Advances.



Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a)     the Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Advances as provided herein or is otherwise unable to determine LIBOR, or

(b)     the Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Advances for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Advances for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Advances, Continue LIBOR
Advances or Convert Advances into LIBOR Advances and the Borrower shall, on the
last day of each current Interest Period for each outstanding LIBOR Advance,
either prepay such Advance or Convert such Advance into a Base Rate Advance.





Section 4.3.     

Illegality.



Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Advances hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Agent) and such Lender's obligation to make
or Continue, or to Convert Advances of any other Type into, LIBOR Advances shall
be suspended until such time as such Lender may again make and maintain LIBOR
Advances (in which case the provisions of Section 4.5 shall be applicable).





Section 4.4.     

Compensation.



The Borrower shall pay to the Agent for account of each Lender, upon the request
of Agent, such amount or amounts as shall be sufficient to compensate Lenders,
as such amount is determined by Agent, for any loss, cost or expense that Agent
reasonably determines is attributable to:

(a)     any payment or prepayment (whether mandatory or optional) of a LIBOR
Advance or Conversion of a LIBOR Advance, made by Lenders for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Advance; or

(b)     any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2 to be satisfied) to borrow a LIBOR Advance from Lenders on the
date for such borrowing, or to Convert a Base Rate Advance into a LIBOR Advance
or Continue a LIBOR Advance on the requested date of such Conversion or
Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Advance, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR
Advance for the remainder of the Interest Period at the rate applicable to such
LIBOR Advance, less (B) the amount of interest that would accrue on the same
LIBOR Advance for the same period if LIBOR were set on the date on which such
LIBOR Advance was repaid, prepaid or Converted or the date on which the Borrower
failed to borrow, Convert or Continue such LIBOR Advance, as applicable,
calculating present value by using as a discount rate LIBOR quoted on such date.
Upon Borrower's request (made through the Agent), any Lender seeking
compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.





Section 4.5.     

Treatment of Affected Advances.



If the obligation of any Lender to make LIBOR Advances or to Continue, or to
Convert Base Rate Advances into, LIBOR Advances shall be suspended pursuant to
Section 4.2 or Section 4.3 then such Lender's LIBOR Advances shall be
automatically Converted into Base Rate Advances on the last day(s) of the then
current Interest Period(s) for LIBOR Advances (or, in the case of a Conversion
required by Section 4.2 on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1,
Section 4.2 or Section 4.3 that gave rise to such Conversion no longer exist:

(a)     to the extent that such Lender's LIBOR Advances have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender's LIBOR Advances shall be applied instead to its Base Rate Advances;
and

(b)     all Advances that would otherwise be made or Continued by such Lender as
LIBOR Advances shall be made or Continued instead as Base Rate Advances, and all
Base Rate Advances of such Lender that would otherwise be Converted into LIBOR
Advances shall remain as Base Rate Advances.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or Section 4.3 that gave rise to the
Conversion of such Lender's LIBOR Advances pursuant to this Section no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR Advances made by other Lenders are outstanding,
then such Lender's Base Rate Advances shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Advances, to the extent necessary so that, after giving effect thereto,
all Advances held by the Lenders holding LIBOR Advances and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective outstanding Advances.





Section 4.6.     

Affected Lenders.



If (a) a Lender (other than the Lender then acting as the Agent) requests
compensation pursuant to Section 3.9 or 4.1, and the Requisite Lenders are not
also doing the same, or (b) the obligation of any Lender (other than the Lender
then acting as the Agent) to make LIBOR Advances or to Continue, or to Convert
Base Rate Advances into, LIBOR Advances shall be suspended pursuant to
Section 4.1(b) or 4.2 but the obligation of the Requisite Lenders shall not have
been suspended under such Sections, then, so long as there does not then exist
any Default or Event of Default, the Borrower may demand that such Lender (the
"Affected Lender"), and upon such demand the Affected Lender shall promptly,
assign its Advance to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5(c) for a purchase price equal to the aggregate
principal balance of Advances then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender. Each of the Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower's sole cost and expenses and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders; provided,
however, the Borrower shall not be obligated to reimburse or otherwise pay an
Affected Lender's administrative or legal costs incurred as a result of the
Borrower's exercise of its rights under this Section. The terms of this Section
shall not in any way limit the Borrower's obligation to pay to any Affected
Lender compensation owing to such Affected Lender pursuant to Section 3.9 or 4.1
with respect to any matters or events existing on or prior to the date an
Affected Lender ceases to be a party to this Agreement.





Section 4.7.     

Change of Lending Office.



Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Advances affected by the matters or
circumstances described in Sections 3.9, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.





Section 4.8.     

Assumptions Concerning Funding of LIBOR Advances.



Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Advances in an amount equal to the amount of the LIBOR
Advances and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Advances in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.



ARTICLE V.     

CONDITIONS PRECEDENT







Section 5.1.     

Initial Conditions Precedent.



The obligation of the Lenders to make the Advances is subject to the
satisfaction or waiver of the following conditions precedent:

(a)     The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

(i)     counterparts of this Agreement executed by each of the parties hereto;

(ii)     Notes executed by the Borrower, payable to each Lender and complying
with the terms of Section 2.10;

(iii)     the Parent Guaranty executed by the Parent;

(iv)     an opinion of counsel of the Parent and the Loan Parties, addressed to
the Agent and the Lenders and covering certain of the matters set forth in
Article VI hereof and such additional matters relating to the transactions
contemplated hereby as Agent may request;

(v)     a certificate signed by the Secretary or Assistant Secretary (or other
individual performing similar functions) of Borrower and the Parent certifying
that there has been no change to the certificate or articles of incorporation,
articles of organization, partnership agreement, certificate of limited
partnership, declaration of trust, operating agreement, by-laws and other
comparable organizational instruments of each Loan Party and the Parent since
November 30, 2007 (the date of the most recent certification signed by the
Assistant Secretary of Parent);

(vi)     a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party and the Parent issued as of a recent date by the
Secretary of State of the state of formation of each such Person and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Person is required to be so
qualified;

(vii)     a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
and the Parent with respect to each of the officers of such Person authorized to
execute and deliver the Loan Documents to which such Person is a party, and in
the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;

(viii)     copies certified by the Secretary or Assistant Secretary of each Loan
Party and the Parent (or other individual performing similar functions) of all
corporate, partnership, member or other necessary action taken by such Person to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(ix)     a Compliance Certificate calculated for the Borrower's fiscal quarter
ending December 31, 2007;

(x)     a certificate of the Chief Financial Officer or the Chief Accounting
Officer of Borrower, substantially in the form of a Compliance Certificate,
certifying that as of the date of Closing, and taking into account the Loan, the
Borrower and Parent are in compliance with the requirements of Section 9.1;

(xi)     evidence that the Fees then due and payable under Section 3.5, together
with all other fees, expenses and reimbursement amounts due and payable to the
Agent and any of the Lenders have been paid; and

(xii)     such other documents and instruments as the Agent may reasonably
request; and

(b)     In the good faith judgment of the Agent:

(i)     there shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and their
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

(ii)     no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party; and

(iii)     the Parent, the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party or the Parent is a party or by
which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which, or the failure to make, give or receive which, would not reasonably be
likely to (1) have a Material Adverse Effect, or (2) restrain or enjoin, impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of the Borrower, or any other Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party.





Section 5.2.     

Additional Conditions Precedent to Advances



The obligations of Lenders to make the Advances are also subject to the further
conditions precedent that:

(a)     (x) no Default under subsections (a), (b)(i), (e) or (f) of
Section 10.1, (y) no other Default as to which the Agent has given the Borrower
notice and (z) no Event of Default, shall exist as of the date of the making of
such Advance or would exist immediately after giving effect thereto;

(b)     Intentionally Omitted;

(c)     Intentionally Omitted;

(d)     the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of the making
of such Advance with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder;
and

(e)     the Agent shall have received a timely Notice of Borrowing.

The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the immediately preceding subsections (a),
(d) and (e) (both as of the date of the giving of notice relating to such Credit
Event and, unless the Borrower otherwise notifies the Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrower shall be deemed to have represented to the Agent and the
Lenders at the time such Advance is made that to the best of the Borrower's
knowledge all conditions to the making of such Advance contained in this
Article V. have been satisfied.



ARTICLE VI.     

Representations and Warranties







Section 6.1.     

Representations and Warranties.



In order to induce the Agent and each Lender to enter into this Agreement and to
make the Advances, the Borrower represents and warrants to the Agent and each
Lender as follows:

(a)     Organization; Power; Qualification. Each of the Parent and the Loan
Parties is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a domestic or foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect. The
partnership agreements, articles of incorporation, operating agreements, bylaws
and other similar organizational documents of Parent and the Loan Parties are in
full force and effect and in existence, and no proceeding is pending, planned or
threatened for any amendment, termination, dissolution or annulment thereof.

(b)     Ownership of Loan Parties. Schedule 6.1(b) is, as of the Agreement Date,
a complete and correct list of each Loan Party and each Subsidiary of the
Parent, directly or indirectly, holding an Equity Interest in any Loan Party,
setting forth for each such Person, (i) the jurisdiction of organization of such
Person, (ii) each Person holding any Equity Interest in such Person, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Person represented by such Equity Interests. Except as
disclosed in such Schedule (A) each of the Parent, the Borrower and its
applicable Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders' or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.
Exhibit 21 to the Parent's Form 10K for the fiscal year ended December 31, 2007
is an accurate list of the Subsidiaries of the Parent as of such date (excluding
those Subsidiaries that need not be disclosed on such Exhibit pursuant to
Regulation S-K of the Securities Act).

(c)     Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to obtain extensions of credit hereunder. The Borrower, each other
Loan Party and the Parent has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Borrower, any other Loan Party or the Parent is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
may be limited by equitable principles generally.

(d)     Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party or the Parent is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or the Parent;(ii) conflict with, result in a breach
of or constitute a default under the organizational documents of the Borrower,
any other Loan Party or the Parent, or any indenture, agreement or other
instrument to which any Loan Party or the Parent is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party or the Parent other than in favor
of the Agent for the benefit of the Lenders.

(e)     Compliance with Law; Governmental Approvals. To the best of the
knowledge of the Parent and the Borrower after due inquiry, the Parent, each
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f)     Litigation. Except as set forth on Schedule 6.1(f), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party
or the Parent, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting, or the Parent, any Loan Party, any other Subsidiary or any of their
respective property which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.

(g)     Taxes. All federal, state and other tax returns of the Borrower and the
Parent required by Applicable Law to be filed have been duly filed (other than
any return the filing date of which has been extended in accordance with
Applicable Law), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, the Borrower and the Parent and each of
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.5. As of the Agreement Date, none of the United
States income tax returns of either the Borrower or the Parent is under audit.
All charges, accruals and reserves on the books of the Borrower and the Parent
in respect of any taxes or other governmental charges are in accordance with
GAAP.

(h)     Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheets of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2007 and
December 31, 2006, and the related consolidated statements of operations,
shareholders' equity and cash flows for the fiscal years ended on such dates,
with the opinion thereon of Deloitte & Touche LLP, and (ii) the unaudited
consolidated balance sheets of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended December 31, 2007, and the related consolidated
statements of operations and cash flows of the Parent and its consolidated
Subsidiaries for the two fiscal quarter period ended on such date. Such balance
sheets and statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as of their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments). Neither the Parent, the Borrower nor any Subsidiary
owning a Property has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.

(i)     No Material Adverse Change. Since December 31, 2007, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries, or
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries is
Solvent.

(j)     ERISA. Neither the Borrower nor any other member of the ERISA Group
(excluding the Management Company and ERMC, LP) (i) has ever maintained,
adopted, sponsored in whole or in part, or contributed to any pension,
retirement, profit-sharing, deferred compensation, stock option, employee stock
ownership, severance pay, vacation, bonus, or other incentive plan, any other
written employee program, arrangement, or agreement, any medical, vision,
dental, or any other health plan, any life insurance plan, nor any other
employee benefit plan or fringe benefit plan, including, but not limited to, an
"employee benefit plan" (as defined in Section 3(3) of ERISA) or a "defined
benefit plan" (as defined in Section 414(j) of the Internal Revenue Code);
(ii) has ever withdrawn from a multiemployer plan within the meaning of Section
3(37) of ERISA; (iii) has incurred any liability under Title IV of ERISA with
respect to any ongoing, frozen, or terminated single-employer plan; or (iv) has
any employees. Neither the Management Company nor ERMC, LP (x) has ever
maintained, adopted, sponsored in whole or in part, or contributed to any Plan;
(y) has ever withdrawn from a multiemployer plan within the meaning of Section
3(37) of ERISA; or (z) has incurred any liability under Title IV of ERISA with
respect to any ongoing, frozen, or terminated single-employer plan. For purposes
of the prior sentence the term "Plan" means an employee pension benefit plan
(including any multiemployer plan) covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
either (A) maintained, or contributed to, by any member of the ERISA Group for
employees of any member of the ERISA Group or (B) at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

(k)     Absence of Defaults. None of the Parent, the Loan Parties or the other
Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, the Parent, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(l)     Environmental Laws. To the best of the knowledge of the Parent and the
Borrower after due inquiry, each of the Loan Parties and the other Subsidiaries,
and each of their respective properties, is in compliance with all applicable
Environmental Laws and has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
foregoing the failure to obtain or to comply with could be reasonably expected
to have a Material Adverse Effect. Except for any of the following matters that
could not be reasonably expected to have a Material Adverse Effect, to the best
of the knowledge of the Parent and the Borrower after due inquiry, neither the
Parent nor any Loan Party is aware of, nor has it received notice of, any past
or present events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to any Loan Party or any other Subsidiary,
or any of their respective properties, may unreasonably interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Substance; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, if determined adversely to such Loan Party or such
other Subsidiary, could be reasonably expected to have a Material Adverse
Effect.

(m)     Legal Restrictions on Ability to Borrow. Neither the Parent nor any Loan
Party is subject to any Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(n)     Margin Stock. Neither the Parent nor any Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying "margin stock" within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

(o)     Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by the Parent or
any Loan Party for any other services rendered to the Parent or any Loan Party
ancillary to the transactions contemplated hereby.

(p)     Accuracy and Completeness of Information. All written information,
reports and other papers and data furnished to the Agent or any Lender by, on
behalf of, or at the direction of, the Parent or any Loan Party were, at the
time the same were so furnished, complete and correct in all material respects,
to the extent necessary to give the recipient a true and accurate knowledge of
the subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. No fact is known to the Parent or any
Loan Party which has had a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 6.1(h) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders prior to the Effective Date. No document furnished
or written statement made to the Agent or any Lender in connection with the
negotiation, preparation or execution, or pursuant to, of this Agreement or any
of the other Loan Documents contains any untrue statement of a fact material to
the creditworthiness of any Loan Party or omits to state a material fact
necessary in order to make the statements contained therein not misleading.

(q)     Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent or any Loan Party constitutes "plan assets" within the meaning of ERISA,
the Internal Revenue Code and the respective regulations promulgated thereunder.
The execution, delivery and performance of the Loan Documents by the Loan
Parties and the Parent, and the borrowing, obtaining of other credit extensions
and repayment of amounts thereunder, do not and will not constitute "prohibited
transactions" under ERISA or the Internal Revenue Code.





Section 6.2.     

Survival of Representations and Warranties, Etc.



All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent to the
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party or the Parent prior to the Agreement Date and delivered to the
Agent or any Lender in connection with the underwriting or closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Advances but shall
terminate upon the termination of this Agreement in accordance with, but subject
to, the provisions of Section 12.10.



ARTICLE VII.     

Affirmative Covenants



For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Parent and the Borrower, as
applicable, shall comply with the following covenants:





Section 7.1.     

Preservation of Existence and Similar Matters.



Except as otherwise permitted under Section 9.3, the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.





Section 7.2.     

Compliance with Applicable Law.



The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.





Section 7.3.     

Maintenance of Property.



In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary owning a Property, to keep all such
Property in good working order and condition, ordinary wear and tear and insured
casualty losses excepted.





Section 7.4.     

Insurance.



Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance upon and all of the Properties owned by Parent, Borrower or any
Subsidiary, insuring against personal injury and death, loss by fire and such
other hazards, casualties and contingencies as are normally and usually covered
by extended coverage policies in effect where the properties are located
including, without limitation, business interruption insurance covering loss of
rents for a period of twelve (12) months, builder's all risk coverage and, as
required by Agent and provided the same is available at a commercially
reasonable premium, terrorism coverage or policies with no exclusion for loss,
cost, damage or liability caused by "terrorism" or "terrorist acts," no matter
how defined in such policies, and such other risks as may be reasonably
specified by Agent, from time to time, all in such amounts and with such
insurers of recognized responsibility as are reasonably acceptable to Agent.





Section 7.5.     

Payment of Taxes and Claims.



The Parent and the Borrower shall pay and discharge, and shall cause each
Subsidiary to pay and discharge, when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person, provided, however, that this subsection shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is (x) being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, or (y) bonded or otherwise insured against to the
reasonable satisfaction of the Agent.





Section 7.6.     

Books and Records; Inspections.



The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Parent and the Borrower will, and the
Borrower will cause each Subsidiary to, permit representatives of the Agent or
any Lender (with reasonable prior notice so long as no Event of Default then
exists) to visit and inspect any of their respective properties, for the purpose
of determining the existence, location, nature and magnitude of any past or
present release or threatened release of any Hazardous Substances into, onto,
beneath or from such property, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times during business hours and as often as
may reasonably be requested; provided, however, unless an Event of Default
exists (a) only the Agent may exercise its rights under this Section which shall
be limited to one inspection during any period of 12 consecutive months and
shall be at Agent's sole expense and risk, (b) any discussions with the
independent public accountants of the Parent and Borrower may be conducted only
in the presence of the Borrower, (c) the Agent may not discuss the affairs,
finances and accounts of the Parent or the Borrower with their employees
pursuant to this Section. The Borrower shall reimburse the Agent and, if an
Event of Default exists, the Lenders, for their costs and expenses incurred in
connection with the exercise of their rights under this Section.





Section 7.7.     

Use of Proceeds.



The Borrower will only use the proceeds of Advances in accordance with its
limited partnership purposes and not for any purposes prohibited by Applicable
Law or by this Agreement. The Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary or the Parent to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock if, in any such case, such use might result in any of the Advances
or other Obligations being consider to be "purpose credit" directly or
indirectly secured by margin stock within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.





Section 7.8.     

Environmental Matters.



The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Parent, any Loan Party or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law has been committed by such Person,
(b) receive notice that any administrative or judicial complaint or order has
been filed or is about to be filed against any such Person alleging violations
of any Environmental Law or requiring any such Person to take any action in
connection with the release of Hazardous Substances or (c) receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Substances or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice within 10 days after the receipt thereof by such Person or any of
the Subsidiaries.





Section 7.9.     

Further Assurances.



At the Borrower's cost and expense and upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.





Section 7.10.     

REIT Status.



The Parent shall at all times maintain its status as a REIT.





Section 7.11.     

Exchange Listing.



The Parent shall maintain outstanding at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on The NASDAQ Stock
Market's National Market System.



ARTICLE VIII.     

INFORMATION



For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall furnish to the Agent
at the Principal Office for distribution to the Lenders:





Section 8.1.     

Quarterly Financial Statements.



Within 5 Business Days of the filing thereof, a copy of each report on Form 10-Q
(or its equivalent) which the Parent shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor). If the Parent
ceases to file such reports, or if any such report filed does not contain any of
the following, then the Borrower shall deliver as soon as available and in any
event within 45 days after the close of each fiscal quarter of the Parent, the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations and cash flows of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer, controller, financial officer or
accounting officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments).





Section 8.2.     

Year-End Statements.



Within 5 Business Days of the filing thereof, a copy of each report on Form 10-K
(or its equivalent) which the Parent shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor). If the Parent
ceases to file such reports, or if any such report filed does not contain any of
the following, then the Borrower shall deliver as soon as available and in any
event within 120 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
operations, shareholders' equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief accounting officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) Deloitte & Touche or any other
independent certified public accountants of recognized national standing, whose
certificate shall be unqualified and in scope and substance required by
generally accepted auditing standards and who shall have authorized the Parent
to deliver such financial statements and certification thereof to the Agent and
the Lenders pursuant to this Agreement.





Section 8.3.     

Compliance Certificate.



At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1 and 8.2, a certificate substantially in the form of
Exhibit G (a "Compliance Certificate") executed on behalf of the Borrower by the
chief financial officer, controller, financial officer or accounting officer of
the Borrower (a) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether the Parent was in compliance with the covenants contained in
Section 9.1; (b) setting forth the Leverage Ratio for the fiscal quarter most
recently ended and the Applicable LIBOR Margin which shall become effective as
of the first day of the quarter in which such Compliance Certificate is due
based on such Leverage Ratio; and (c) stating that, to the best of such
officer's knowledge, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Parent with respect to such event,
condition or failure.





Section 8.4.     

Other Information.



(a)     Within 10 Business Days of the filing thereof, if the same are not
available on-line free of charge from either the website of the Securities and
Exchange Commission or the website of the Parent, copies of all registration
statements (excluding the exhibits thereto and any registration statements on
Form S-8 or its equivalent), reports on Form 8-K (or its equivalent) and all
other periodic reports which the Parent, any Loan Party or any other Subsidiary
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;

(b)     no later than 60 days after the end of each fiscal year of the Parent
ending prior to the Maturity Date, cash flow budgets (including sources and uses
of cash) of the Parent and its Subsidiaries on a consolidated basis for each
quarter of the next succeeding fiscal year, all itemized in reasonable detail;

(c)     no more than 30 days following the consummation of any transaction of
acquisition, merger or purchase of assets, involving consideration, or valued,
in excess of $300,000,000, whether a single transaction or related series of
transactions, together with a reasonably detailed description thereof, provided
however, that this Section 8.4(c) shall not eliminate any requirement in Section
9.4 or elsewhere herein that Borrower provide notice to the Agent and/or receive
approval or consent from the Agent and/or the Lenders prior to such
transactions;

(d)     to the extent any Senior Officer is aware of the same, prompt notice of
the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, the Parent, any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which, if determined
or resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party are being audited;

(e)     prompt notice of any change in the Chairman, chief executive officer,
President or chief financial officer of the Parent, the Borrower, the Management
Company, or any other Loan Party and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent or any Loan Party which has had or could reasonably be expected to
have a Material Adverse Effect;

(f)     promptly upon the request of the Agent, evidence of the Borrower's
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Agent; and

(g)     from time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of their
respective Subsidiaries or the Management Company as the Agent or any Lender may
reasonably request.



ARTICLE IX.     

Negative Covenants



For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower or the Parent, as the case
may be, shall comply with the following covenants:





Section 9.1.     

Financial Covenants.



(a)     Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $1,600,000,000 plus (ii) 50% of the Net
Proceeds of all Equity Issuances effected at any time after November 30, 2007 by
the Parent or any of its Subsidiaries to any Person other than the Parent or any
of its Subsidiaries.

(b)     Leverage Ratio. The Parent shall not permit the Leverage Ratio to exceed
0.650 to 1.00 at any time.

(c)     Ratio of EBITDA to Interest Expense. The Parent shall not permit the
ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the four (4) fiscal quarters most recently ended to
(ii) Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.750 to 1.00.

(d)     Ratio of EBITDA to Debt Service. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the four (4) fiscal quarters most recently ended to (ii) Debt Service
of the Parent and its Subsidiaries determined on a consolidated basis for such
period, to be less than 1.550 to 1.00.

(e)     Dividends and Other Restricted Payments. If an Event of Default exists
or would exist following the making of a Restricted Payment, the Parent and the
Borrower will not declare or make, or permit any other Subsidiary to declare or
make, any Restricted Payment except that (i) the Parent may declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 7.10.; and (ii) the Parent may cause the Borrower
(directly or indirectly through any intermediate Subsidiaries) to make cash
distributions to the Parent and to other limited partners of the Borrower in
such proportion as required by Borrower's limited partnership agreement, and the
Parent may cause other Subsidiaries of the Parent to make cash distributions to
the Parent and to other holders of Equity Interests in such Subsidiaries, in
each case (x) in an aggregate amount not to exceed the amount of cash
distributions that the Parent is permitted to declare or distribute under the
immediately preceding clause (i) and (y) on a pro rata basis, such that the
aggregate amount distributed to the Parent does not exceed the amount that the
Parent is permitted to declare or distribute under the immediately preceding
clause (i). Notwithstanding the foregoing, if a Default or Event of Default
specified in Section 10.1(a) resulting from the Borrower's failure to pay when
due the principal of, or interest on, any of the Advances or any Fees,
Section 10.1(e) or (f) shall have occurred and be continuing, or if as a result
of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 10.2(a), the Parent and the Borrower shall not,
and shall not permit any other Subsidiary to, make any Restricted Payments
whatsoever.

(f)     Permitted Investments. The Parent shall not, and shall not permit the
Borrower or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings (for
purposes of this Section 9.1 the value of the holdings described in items (i)
through (v) shall be calculated in accordance with GAAP, and the value of the
holdings described in item (iv) shall be the lower of cost or market) of such
Persons to at any time exceed thirty five percent (35%) of Gross Asset Value:

(i)     unimproved real estate (for purposes of this clause (i) unimproved real
estate shall not include (w) raw land subject to a ground lease under which the
Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (x) Properties under development; (y) land subject to a binding contract
of sale under which the Borrower or one of its Subsidiaries is the seller and
the buyer is not an Affiliate of Borrower and (z) out-parcels held for lease or
sale at Properties which are either completed or where development has
commenced);

(ii)     developed real estate used primarily for non-retail purposes (other
than the real estate located at CBL Center, 2030 Hamilton Place Boulevard,
Chattanooga, Tennessee);

(iii)     Investments in Unconsolidated Affiliates of the Borrower or the
Parent;

(iv)     Investments in Persons that are neither Subsidiaries nor Unconsolidated
Affiliates of the Borrower or the Parent (excluding Investments in the publicly
traded stock of any company whose primary business is real estate development,
whose stock is acquired in connection with Borrower's acquisition, or intended
acquisition, of a controlling interest in such company); and

(v)     Mortgages in favor of the Borrower or any other Loan Party (other than
(A) Mortgages securing Indebtedness owed to the Borrower or any Subsidiary on
September 30, 2002 and (B) Mortgages on assets owned by the Parent, the Borrower
or any Subsidiary).

(g)     Value of Borrower Owned by Parent. The Parent shall not permit (i) more
than 5.0% of the book value of its assets to be attributable to assets not owned
by the Borrower or any Subsidiary of the Borrower or (ii) more than 10.0% of the
gross revenues of the Parent to be attributable to gross revenues of any Person
other than the Borrower or any Subsidiary of the Borrower.

(h)     Unsecured Indebtedness. Borrower shall not permit the sum of (a)
Borrower's Unsecured Indebtedness (excluding the Unsecured Indebtedness
evidenced by the 2006 Credit Agreement) plus (b) the Unsecured Indebtedness of
Borrower's Affiliates to at any time exceed eight percent (8%) of Gross Asset
Value.

For the purposes of this Section 9.1(h) and Section 9.1(j) below, Indebtedness
of Borrower and Borrower's Affiliates as to which the Borrower or such Affiliate
has granted to the holder thereof a "pocket mortgage" shall be considered
Secured Indebtedness; provided however, that such Indebtedness shall be
considered Unsecured Indebtedness from and after the occurrence of any of the
following (i) the date any event described in items (i)-(viii) of Section
10.1(e) or Section items (i) or (ii) of 10.1(f) occurs with respect to Borrower
or such Affiliate, (ii) any restriction (other than the occurrence of an event
of default and the failure by the guarantor of said indebtedness to purchase the
loan secured by the pocket mortgage within the time, if any, permitted for such
purchase by the terms of the pocket mortgage prior to the holder thereof having
the right to exercise its remedies) is placed on the recordation of such pocket
mortgage, or (iii) Borrower or such Affiliate takes any action seeking to
prevent or delay, or which would have the effect of preventing or delaying, the
recordation of such pocket mortgage; provided further, however, that upon
effective recordation of any such pocket mortgage, the Indebtedness secured
thereby shall be considered Secured Indebtedness and not Unsecured Indebtedness.
For purposes of this Section, the term "pocket mortgage" shall mean a mortgage,
deed of trust, deed to secure debt or other similar security instrument given to
a lender for the purpose of securing a construction loan for property located in
any state with mortgage taxes, which (x) is not recorded in the public records
at the time of closing, but is delivered to an escrow agent with instructions
that it may be recorded in the public records or such escrow agent upon the
occurrence of an event of default thereunder, under any loan agreement executed
in connection therewith or under any note or notes or other obligations secured
by such mortgage, deed of trust, deed to secure debt or other such security
instrument, and guarantor's failure to purchase the loan evidenced or secured
thereby within the time, if any, permitted for such purchase by the terms of
such pocket mortgage prior to the holder thereof having the right to exercise
its remedies, and (y) after such recording will constitute a valid and
enforceable lien on real property.

(i)     Maximum Recourse Indebtedness. Borrower shall not permit the sum of all
Indebtedness which is recourse to Parent, Borrower, General Partner, or any
Subsidiary or Affiliate of any of the foregoing, determined on a consolidated
basis, but excluding the Indebtedness evidenced by the 2006 Credit Agreement, to
at any time exceed 25% of Gross Asset Value.

(j)     Secured Indebtedness. Borrower shall not permit the sum of (a)
Borrower's Secured Indebtedness, plus (b) the Secured Indebtedness of Borrower's
Affiliates, to at any time exceed 60% of Gross Asset Value.

(k)     Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries for the four (4) fiscal
quarters most recently ended to (ii) Indebtedness of the Parent and its
Subsidiaries, each determined on a consolidated basis in accordance with GAAP,
to be less than 0.11 to 1.00 at any time.





Section 9.2.     

Restrictions on Intercompany Transfers.



The Borrower shall not, and shall not permit any of its Subsidiaries (other than
CMBS Subsidiaries) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to: (i) pay dividends or make any other distribution on any of
such Subsidiary's Equity Interests owned by the Borrower or any other
Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary. As used in this Section, the term "CMBS Subsidiary" means
any Subsidiary (a) formed for the specific purpose of holding title to assets
which are collateral for any Extension of Credit to such Subsidiary; (b) which
is prohibited from Guarantying Extension of Credit to any other Person pursuant
to (i) any document, instrument or agreement evidencing such Extension of Credit
or (ii) a provision of such Person's organizational documents which provision
was included in such Person's organizational documents as a condition to the
making of such Extension of Credit; and (c) for which none of the Parent, the
Borrower, any other Loan Party or any other Subsidiary (other than another CMBS
Subsidiary) has Guaranteed any Extensions of Credit to such Subsidiary or has
any direct obligation to maintain or preserve such Subsidiary's financial
condition or to cause such Subsidiary to achieve any specified levels of
operating results, except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, and other similar exceptions to recourse
liability.





Section 9.3.     

Merger, Consolidation, Sales of Assets and Other Arrangements.



Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); or (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; provided, however, that:

(i)     any Subsidiary may merge with a Loan Party so long as such Loan Party is
the survivor;

(ii)     any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party;

(iii)     the Borrower or the Parent may merge with another Person so long as
(x) the Borrower or the Parent, as the case may be, is the survivor of such
merger and (y) immediately prior to any such merger and immediately thereafter
and after giving effect thereto, no Event of Default is or would be in
existence;

(iv)     any Subsidiary that is not (and is not required to be) a Loan Party may
enter into any transaction described in the introductory paragraph of this
Section, provided that immediately prior to any such transaction and immediately
thereafter and after giving effect thereto, no Event of Default is or would be
in existence;

(v)     the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.

Notwithstanding the forgoing, without the prior written consent of all of the
Lenders (such consent not to be unreasonably withheld), neither the Borrower nor
the Parent may merge with another Person if such other Person is to be the
survivor of such merger.





Section 9.4.     

Acquisitions.



Neither Borrower nor any of its Subsidiaries shall acquire the business of or
all or substantially all of the assets or stock of any Person, or any division
of any Person, whether through Investment, purchase of assets, merger or
otherwise, in each case involving consideration, or valued, in excess of fifteen
percent (15%) of Gross Asset Value for the quarter most recently ended as
reported on the Compliance Certificate for such quarter, unless (a) no Default
or Event of Default exists or would exist immediately following the consummation
of such acquisition, (b) the Borrower has delivered to the Agent, at least 30
days prior to the date such acquisition is consummated, (i) all information
related to such acquisition as the Agent may reasonably request and (ii) a
Compliance Certificate, calculated on a pro forma basis, evidencing continued
compliance with the financial covenants contained in Section 9.1, after giving
effect to such acquisition, and (c)(i) with respect to any such acquisition
involving consideration , or valued, in excess of fifteen percent (15%), but
less than twenty-five percent (25%), of Gross Asset Value for the quarter most
recently ended as reported on the Compliance Certificate for such quarter, Agent
has consented thereto or (ii) with respect to any such acquisition involving
consideration, or valued, in excess of twenty five (25%) of Gross Asset Value
for the quarter most recently ended as reported on the Compliance Certificate
for such quarter, Requisite Lenders have consented thereto.





Section 9.5.     

Plans.



The Borrower shall not, and shall not permit any of its Subsidiaries to, permit
any of its respective assets to become or be deemed to be "plan assets" within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.





Section 9.6.     

Fiscal Year.



The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.





Section 9.7.     

Modifications of Organizational Documents.



The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, partnership agreement or other similar
organizational document which modification could reasonably be expected to have
a Material Adverse Effect without the prior written consent of the Requisite
Lenders unless such amendment, supplement, restatement or other modification is
(a) required under or as a result of the Internal Revenue Code or other
Applicable Law or (b) required to maintain the Parent's status as a REIT.





Section 9.8.     

Transactions with Affiliates.



The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower, except
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower or any of its Subsidiaries and
upon fair and reasonable terms which are no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm's-length transaction
with a Person that is not an Affiliate.



ARTICLE X.     

     DEFAULT







Section 10.1.     

Events of Default.



Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)     Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Advances, or shall fail to pay any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party, and in any such case, such failure continues for a period of 10 calendar
days after the date the Agent gives the Borrower notice of such failure.

(b)     Default in Performance.

(i)     Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 9.1 and such failure continues for 90 calendar days after
the earlier of (x) the date any Senior Officer of the Borrower has actual
knowledge of such failure or (y) the date notice of such failure has been given
to the Borrower by the Agent; or

(ii)     any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of 30 calendar days after the earlier
of (x) the date any Senior Officer of the Borrower has actual knowledge of such
failure or (y) the date notice of such failure has been given to the Borrower by
the Agent; provided, however, that if such default is curable but requires work
to be performed, acts to be done or conditions to be remedied which, by their
nature, cannot be performed, done or remedied, as the case may be, within such
30-day period, no Event of Default shall be deemed to have occurred if such Loan
Party or the Parent, as the case may be, commences the same within such 30-day
period and thereafter diligently and continuously prosecutes the same to
completion, and the same is in fact completed, no later than the date 90
calendar days following the earlier of the date such Senior Officer has actual
knowledge of such failure or the date the Agent gave notice of such failure to
the Borrower.

(c)     Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party or the Parent under this
Agreement or under any other Loan Document, or in any other writing or statement
at any time furnished by, or at the direction of, any Loan Party or the Parent
to the Agent or any Lender under or in connection with this Agreement or any
other Loan Document, shall at any time prove to have been incorrect or
misleading in any material respect when furnished or made or deemed made.

(d)     Material Extension of Credit Cross-Default.

     (i)     Extensions of Credit Owed to Lender. Any of the following events
shall occur with respect to any Extension of Credit owing by Borrower, Parent or
any Significant Subsidiary (other than any of the Obligations and any Extension
of Credit that is Nonrecourse Indebtedness) owing to any Lender or affiliate of
any Lender:

     (A)     Failure to Pay. Any Loan Party or the Parent shall fail to pay when
due and payable the principal of, or interest on, any such Extension of Credit;
or
     (B)     Acceleration. The maturity of any such Extension of Credit shall
have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Extension of Credit; or
     (C)     Mandatory Repurchase. Any Loan Party or the Parent shall have been
required to prepay or repurchase, prior to the stated maturity thereof, any such
Extension of Credit in accordance with the provisions of any indenture, contract
or instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit.

(ii)     Recourse Indebtedness. Any of the following events shall occur with
respect to any Extension of Credit that is Recourse Indebtedness, owing by
Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than one percent (1%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter:

(A)     Failure to Pay. Borrower, Parent or any Significant Subsidiary shall
fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

(B)     Acceleration. The maturity of such Extension of Credit shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

(C)     Mandatory Repurchase. Borrower, Parent or any Significant Subsidiary
shall have been required to prepay or repurchase, prior to the stated maturity
thereof, such Extension of Credit in accordance with the provisions of any
indenture, contract or instrument evidencing, providing for the creation of or
otherwise concerning such Extension of Credit.

(iii)     Nonrecourse Indebtedness. Any of the following events shall occur with
respect to any Extension of Credit that is Nonrecourse Indebtedness, owing by
Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than three percent (3%) of
Gross Asset Value for the quarter most recently ended as reported on the
Compliance Certificate for such quarter:

(A)     Failure to Pay. Borrower, Parent or any Significant Subsidiary shall
fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

(B)     Acceleration. The maturity of such Extension of Credit shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

(C)     Mandatory Repurchase. Borrower, Parent or any Significant Subsidiary
shall have been required to prepay or repurchase, prior to the stated maturity
thereof, such Extension of Credit in accordance with the provisions of any
indenture, contract or instrument evidencing, providing for the creation of or
otherwise concerning such Extension of Credit.

(e)     Voluntary Bankruptcy Proceeding. Any Loan Party, the Parent or any
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.

(f)     Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party, the Parent or any Significant Subsidiary in
any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code of 1978, as amended or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 90 consecutive calendar days, or an order granting the relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g)     Revocation of Loan Documents. Any Loan Party or the Parent shall (or
shall attempt to) disavow, revoke or terminate any Loan Document to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.

(h)     Judgment. A judgment or order for the payment of money shall be entered
against any Loan Party, the Parent or any Significant Subsidiary, by any court
or other tribunal and (i) such judgment or order shall continue for a period of
60 days without being paid stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties and Significant Subsidiaries, one percent (1%) of Gross Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i)     Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Loan Party, the Parent or any
Significant Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, one percent (1%) of Gross Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 60 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party or the Parent.

(j)     Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(k)     Change of Control/Change in Management.

(i)     any Person (or two or more Persons acting in concert) shall acquire
"beneficial ownership" within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended, of the capital stock or securities of the
Parent representing 35% or more of the aggregate voting power of all classes of
capital stock and securities of the Parent entitled to vote for the election of
directors ("Parent Voting Stock"); provided, however, this clause shall not
apply to any Parent Voting Stock acquired after the date hereof by a Person as a
result of the conversion of limited partnership interests in the Borrower into
Parent Voting Stock in accordance with Borrower's partnership agreement;
provided further, however, this clause shall not apply to any Parent Voting
Stock acquired after the date hereof by Borrower, the Principals, or any
combination thereof, as a result of purchases of Parent Voting Stock by Borrower
or the Principals or as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower's
partnership agreement;

(ii)     during any twelve-month period (whether before or after the Agreement
Date), individuals who at the beginning of such period were directors of the
Parent shall cease for any reason (other than death or mental or physical
disability) to constitute a majority of the board of directors of the Parent;

(iii)     Charles B. Lebovitz shall cease for any reason to be principally
involved in the senior management of the Borrower, the Management Company and
the Parent and (A) 180 days following such cessation the Borrower, the
Management Company and the Parent shall have failed to replace the resulting
vacancy with an individual (or individuals) reasonably acceptable to the
Requisite Lenders and (B) at least two of John N. Foy, Ben S. Landress, Stephen
D. Lebovitz, Michael I. Lebovitz and Ronald L. Fullam, Jr. shall not be
principally involved in the senior management of the Borrower, the Management
Company and the Parent;

(iv)     the Principals shall cease to beneficially own, directly or indirectly,
in the aggregate, at least 5.0% of the outstanding voting stock of the Parent or
at least 5.0% of the outstanding operating units of the Borrower (such ownership
percentages to be adjusted to reflect the effect of any division,
reclassification, stock or equity dividend and any other similar dilutive
events);

(v)     the Principals, the Parent or any combination thereof shall cease to
beneficially own, directly or indirectly, in the aggregate, capital stock or
securities of the Management Company representing more than 50% of the aggregate
voting power of all classes of capital stock and securities of the Management
Company entitled to vote for the election of directors; provided, however, the
provisions of this clause shall no longer apply if the Management Company shall
have merged with the Borrower or the Parent and the Borrower or the Parent is
the surviving entity; or

(vi)     the general partner of the Borrower shall cease to be a Wholly Owned
Subsidiary of the Parent;

(l)     Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower or its
Subsidiaries taken as a whole but only if any such event or circumstance could
reasonably be expected to have a material adverse effect on the Properties taken
as a whole.





Section 10.2.     

Remedies Upon Event of Default.



Upon the occurrence of an Event of Default the following provisions shall apply:

(a)     Acceleration; Termination of Facility.

(i)     Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(e) or 10.1(f), (1)(A) the principal of, and all accrued interest
on, the Advances and the Notes at the time outstanding, and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower, and (2) the
Commitments, and the obligations of the Lenders to make Advances hereunder,
shall all immediately and automatically terminate.

(ii)     Optional. If any other Event of Default shall exist, the Agent may, and
at the direction of the Requisite Lenders shall: (1) declare (A) the principal
of, and accrued interest on, the Advances and the Notes at the time outstanding,
and (B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower, and
(2) terminate the Commitments and the obligation of the Lenders to make Advances
hereunder.

(b)     Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the Loan Documents.

(c)     Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.





Section 10.3.     

Remedies Upon Default.



Upon the occurrence of a Default specified in Sections 10.1(e) or 10.1.(f), the
Commitments shall immediately and automatically terminate.





Section 10.4.     

Permitted Deficiency.



(a)     Generally. Notwithstanding anything to the contrary set forth herein,
none of the following events shall constitute a Default or Event of Default, so
long as the conditions of the immediately following subsection (b) are
satisfied:

(i)     failure of the Borrower or any other Person owning a Property to:

(A)     keep such Property or any portion thereof in the condition required
under Section 7.3 of this Agreement;

(B)     to pay any Lien or other encumbrances on any portion of such Property in
the manner required under Section 7.5 of this Agreement; or

(C)     to comply with requirements of Applicable Law applicable to any portion
of such Property as required under Section 7.2 of this Agreement; or

(ii)     the existence of any non-consensual Lien on any of the Property not
permitted by Section 7.5 of this Agreement .

(b)     The effectiveness of the immediately preceding subsection is subject to
satisfaction of all of the following conditions:

(i)     the sum of the following amounts (such amounts being the "Permitted
Deficiency") does not exceed one percent (1%) of Gross Asset Value for the
quarter most recently ended as reported on the Compliance Certificate for such
quarter:

(A)     the cost of correcting all failures described in the immediately
preceding subsection (a)(i), as determined by Agent in its reasonable
discretion; and

(B)     the amount secured by Liens described in immediately preceding
subsection (a)(ii).

(ii)     None of the circumstances giving rise to the Permitted Deficiency would
otherwise constitute a Default or Event of Default but for the application of
this Section; and

(iii)     The Borrower is taking steps to eliminate the circumstances giving
rise to the Permitted Deficiency in a diligent manner, and in all events
eliminates (or bonds off to the reasonable satisfaction of the Agent) each such
circumstances prior to the earlier of (A) 60 days after receipt of notice of the
existence of such circumstances from the Agent, or (B) the date which is 5 days
prior to the date on which any effected Property to which any such circumstance
relates could be sold for nonpayment.





Section 10.5.     

Marshaling; Payments Set Aside.



Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent and/or any Lender, or the Agent and/or any Lender
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.





Section 10.6.     

Allocation of Proceeds.



If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower or any other Loan Party hereunder or thereunder,
shall be applied in the following order and priority:

(a)     amounts due to the Agent and the Lenders in respect of Fees and expenses
due under Section 12.2;

(b)     Intentionally Omitted;

(c)     payments of interest on principal of Advances, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion;

(d)     Intentionally Omitted;

(e)     payments of principal of Advances, to be applied for the ratable benefit
of the Lenders, in such order as the Lenders may determine in their sole
discretion;

(f)     Intentionally Omitted;

(g)     amounts due to the Agent and the Lenders pursuant to Sections 11.7 and
12.9;

(h)     payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

(i)     any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.





Section 10.7.     

Performance by Agent.



If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, but shall not be obligated to,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.





Section 10.8.     

Rights Cumulative.



The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.



ARTICLE XI.     

The Agent







Section 11.1.     

Authorization and Action.



Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender's behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
deemed to have been authorized and shall be binding upon all of the Lenders.
Nothing herein shall be construed to deem the Agent a trustee or fiduciary for
any Lender or to impose on the Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms "Agent", "agent" and similar terms in the Loan Documents
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Agent shall deliver to each Lender,
promptly upon receipt thereof by the Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the Agent
pursuant to Article VIII. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the Agent by
the Borrower, the Parent, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it may have under any Loan Document upon the occurrence of a Default
or an Event of Default if the Requisite Lenders have directed the Agent not to
do so. Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Requisite Lenders, or where applicable, all the
Lenders.





Section 11.2.     

Agent's Reliance, Etc.



Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower, any other Loan Party or
the Parent), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender or any other
Person, nor shall they be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party, the Parent or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance (other than the payment of principal, interest and
fees due from Borrower) or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, or any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Agent may execute any of its duties under the Loan Documents by or
through agents, employees or attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.





Section 11.3.     

Notice of Defaults.



The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default (other than a Default or Event of Default based on
Borrower's failure to pay any principal , interest or fees due hereunder or
under any other Loan Document as and when due) unless the Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a "notice of default." If any Lender (excluding the Lender which
is also serving as the Agent) becomes aware of any Default or Event of Default,
it shall promptly send to the Agent such a "notice of default". Further, if the
Agent receives such a "notice of default," the Agent shall give prompt notice
thereof to the Lenders.





Section 11.4.     

Wells Fargo as Lender.



Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party, the Parent or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, the Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.





Section 11.5.     

Approvals of Lenders.



All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials provided to the Agent by the Borrower in respect of the matter or
issue to be resolved, and (d) shall include the Agent's recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to the Agent that it specifically objects to the recommendation or
determination of the Agent (together with a written explanation, in reasonable
detail, of the reasons behind such objection) within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved of or consented to such recommendation or
determination.





Section 11.6.     

Lender Credit Decision, Etc.



Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance (other than the payment of principal, interest and fees due
from Borrower) or observance by the Parent, the Borrower or any other Loan Party
of the Loan Documents or any other document referred to or provided for therein
or to inspect the properties or books of, or make any other investigation of,
the Parent, the Borrower, any other Loan Party or any other Subsidiary. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Agent under this Agreement or any of the
other Loan Documents, the Agent shall have no duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Parent, the Borrower, any other Loan Party or any other Affiliate thereof which
may come into possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that the Agent's legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.





Section 11.7.     

Indemnification of Agent.



Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender's
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a "Lender") in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, "Indemnifiable
Amounts"); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent's gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, however, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any expenses (including the reasonable fees and expenses of the counsel to
the Agent) incurred by the Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Agent to enforce the terms of the Loan Documents
and/or collect any Obligations, any "lender liability" suit or claim brought
against the Agent and/or the Lenders, and any claim or suit brought against the
Agent and/or the Lenders arising under any Environmental Laws. Such expenses
(including reasonable counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Advances and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Agent for any Indemnifiable Amount following payment by any
Lender to the Agent in respect of such Indemnifiable Amount pursuant to this
Section, the Agent shall promptly share such reimbursement on a ratable basis
with each Lender making any such payment.





Section 11.8.     

Property Matters.



The Agent shall have no obligation whatsoever to the Lenders or to any other
Person to assure that the Property is cared for, protected or insured, it being
understood and agreed that in respect of the Property, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion, and that Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.





Section 11.9.     

Successor Agent.



The Agent may resign at any time as Agent under the Loan Documents by giving
notice thereof to the Lenders and the Borrower. In the event of a material
breach of its duties hereunder, the Agent may be removed as Agent under the Loan
Documents at any time by all of the Lenders (other than the Lender then acting
as Agent) and the Borrower upon 30-day's prior notice. Upon any such resignation
or removal, the Requisite Lenders (which, in the case of the removal of the
Agent as provided in the immediately preceding sentence, shall be determined
without regard to the Commitment of the Lender then acting as Agent) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower's approval, which
approval shall not be unreasonably withheld or delayed. If no successor Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Agent's giving of notice of resignation or the Lender's removal of the
current Agent, then the current Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Agent, and the current Agent shall be discharged from
its duties and obligations as Agent under the Loan Documents. After any Agent's
resignation or removal hereunder as Agent, the provisions of this Article XI.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents. Notwithstanding
anything contained herein to the contrary, the Agent may assign its rights and
duties under the Loan Documents to any of its affiliates by giving the Borrower
and each Lender prior notice.





Section 11.10.     

Titled Agents.



The Syndication Agent and the Lead Arranger (each a "Titled Agent"), in such
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Advances, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, any Lender, the Parent, the Borrower or any
other Loan Party and the use of such title does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.



ARTICLE XII.     

Miscellaneous







Section 12.1.     

Notices.     



Unless otherwise provided herein, all notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered
as follows:

If to the Borrower:

CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Chief Financial Officer
Telecopy Number:     (423) 490-8390
Telephone Number:     (423) 855-0001
 

with an informational copy to:



CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Finance Counsel
Telecopy Number:     (423) 490-8390
Telephone Number:     (423) 855-0001
 

If to the Agent or a Lender:

To the Agent's or such Lender's address or telecopy number, as applicable, set
forth on its signature page hereto or in the applicable Assignment and
Assumption Agreement.
 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, when received; (ii) if
telecopied, upon confirmation of transmission; (iii) if hand delivered, when
delivered and (iv) if by overnight courier service, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to the Parent, the Borrower or any other Loan Party (nor shall the
Agent incur any liability to the Lenders) for acting upon any notice referred to
in this Agreement which the Agent or such Lender, as the case may be, believes
in good faith to have been given by a Person authorized to deliver such notice
or for otherwise acting in good faith hereunder. In addition to the Agent's
Lending Office, the Borrower shall send copies of the notices described in
Article II. to the following address of the Agent:

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, California 90245

Attention: Disbursement Administrator

Telecopy Number:     (310) 615-1014

Telephone Number:     (310) 335-9460





Section 12.2.     

Expenses.



The Borrower agrees (a) to pay or reimburse the Agent for all of the Agent's
reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation and syndication of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent, (b) to pay or reimburse the Agent and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of counsel retained by the Agent
and of one law firm retained by the Lenders, and any payments in indemnification
or otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
intangible, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery, recording
or enforcement of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and (d) to the extent not already covered by any of the
preceding subsections, to pay the reasonable fees and disbursements of counsel
to the Agent and any Lender incurred in connection with the representation of
the Agent or such Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 10.1(e) or
10.1(f), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Parent, the Borrower or any other Loan Party, whether proposed by the
Parent, the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.





Section 12.3.     

Setoff.



Each Lender hereby waives any right of set-off against the Obligations it has
with respect to any deposit account of the Borrower or any other Loan Party
maintained with such Lender or any other account or property of the Borrower or
any other Loan Party held by such Lender; provided however, that this waiver is
not intended, and shall not be deemed, to waive any right of set-off (a) any
Lender has with respect to any account required to be maintained pursuant to
this Agreement or any other Loan Document or (b) arising other than pursuant to
this Agreement or the other Loan Documents.





Section 12.4.     

Litigation; Jurisdiction; Other Matters; Waivers.



(a)     EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE AGENT, THE BORROWER AND THE PARENT HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN THEREIN OR BY REASON
OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b)     EACH OF THE BORROWER, THE PARENT, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA OR,
AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE ADVANCES, THE NOTES OR ANY OTHER
LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER, THE
PARENT, THE AGENT AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)     THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE ADVANCES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.





Section 12.5.     

Successors and Assigns.



(a)     Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

(b)     Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
"Participant" ) participating interests in its Advance or the Obligations owing
to such Lender. Except as otherwise provided in Section 12.8, no Participant
shall have any rights or benefits under this Agreement or any other Loan
Document. In the event of any such grant by a Lender of a participating interest
to a Participant, such Lender shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender's Commitment, or (ii)
extend the date fixed for the payment of principal on the Advances or portions
thereof owing to such Lender, or (iii) reduce the rate at which interest is
payable thereon, or (iv) release Parent from the Parent Guaranty. An assignment
or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

(c)     Assignments. Any Lender may with the prior written consent of the Agent
and the Borrower (which consent, in the case of both Agent and Borrower, shall
not be unreasonably withheld or delayed) at any time assign to one or more
Eligible Assignees (each an "Assignee") all or a portion of its rights and
obligations under this Agreement and the Notes; provided, however, (i) no such
consent by the Borrower shall be required (x) if a Default or Event of Default
shall exist or (y) in the case of an assignment to another Lender or an
affiliate of another Lender; (ii) no such consent by the Agent shall be required
in the case of an assignment to another Lender; (iii) any partial assignment
shall be in an amount at least equal to $15,000,000 and after giving effect to
such assignment the assigning Lender holds a Note having an aggregate
outstanding principal balance of at least $10,000,000, (iv) each such assignment
shall be effected by means of an Assignment and Assumption Agreement; and
(v) after giving effect to any such assignment by the Lender then acting as the
Agent, the Lender then acting as Agent shall retain a Note having a principal
balance greater than or equal to the principal balance of the Note of each other
Lender as of the Effective Date unless the Requisite Lenders consent otherwise
(which consent shall not be unreasonably withheld or delayed). Upon execution
and delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with an
Advance as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $4,500 (or such lesser amount as Agent may agree
to). Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Advance held by it hereunder to the
Borrower, or any of its respective affiliates or Subsidiaries.

(d)     Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligation thereunder.

(e)     Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).





Section 12.6.     

Amendments and Waivers.



(a)     Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Parent, the Borrower or any other Loan Party of any terms of
this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Agent at the written
direction of the Requisite Lenders), and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is party thereto;
provided however, that, except as otherwise provided in Section 12.6(c)(x)
below, any amendment to any provision of Section 9.1, or to any defined term
where such amendment could affect compliance with Section 9.1 , shall require
the written consent of Requisite Lenders and of Agent (with Agent's vote being
included in determining whether the consent of Requisite Lenders has been
obtained).

(b)     Supermajority Consent. Notwithstanding the foregoing, any amendment of
Sections 7.10, 7.11, 10.1(k)(i), 10.1(k)(ii) or 10.1(k)(vi) shall require the
written consent of Supermajority Lenders.

(c)     Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver
or consent shall, unless in writing, and signed by all of the Lenders (or the
Agent at the written direction of all of the Lenders), do any of the following:

(i)     increase the amount of the Loan, increase the Commitment of any Lender
(excluding any increase of a Lender's Commitment effected in accordance with
Section 2.12), or otherwise subject the Lenders to any additional obligations;

(ii)     reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Advances or other
Obligations;

(iii)     waive the payment of, or reduce the amount of, any Fees payable to the
Lenders hereunder; provided, however, the Agent shall be authorized on behalf of
all the Lenders, without the necessity of any notice to, or further consent
from, any Lender, to waive the imposition of the late fees provided in
Section 2.8, up to a maximum of 2 times per calendar year;

(iv)     postpone any date fixed for any payment of principal of, or interest
on, any Advances or for the payment of Fees or any other Obligations including,
without limitation, extend the Maturity Date (excluding any extension of the
Maturity Date effected in accordance with Section 2.13);

(v)     change the Pro Rata Shares (excluding any change as a result of an
assignment of Advances permitted under Section 12.5 and an increase of
Commitments effected pursuant to Section 2.12);

(vi)     amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
provisions contained in this Section;

(vii)     modify the definition of the term "Requisite Lenders" or Supermajority
Lenders or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof;

(viii)     release the Parent from its obligations under the Parent Guaranty;

(ix)     waive a Default or Event of Default under Section 10.1(a); or

(x)     amend Section 9.1(b) or Section 9.1(k) or modify the definition of the
terms "Adjusted Asset Value," "EBITDA", "Gross Asset Value", "Indebtedness",
"Leverage Ratio" or "Total Liabilities".

(d)     Amendment of Duties of Agent. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.

(e)     Amendments and Waivers Generally. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of the Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. Any Event
of Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.





Section 12.7.     

Nonliability of Agent and Lenders.



The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Parent, the Borrower, any Subsidiary or any other Loan Party.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
or the Parent to review or inform the Borrower or the Parent of any matter in
connection with any phase of the business or operations of the Borrower, the
Parent or any of their respective Subsidiaries or Affiliates.





Section 12.8.     

Confidentiality.



Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower or the Parent in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided any such affiliate shall agree to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment, Advance or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent's or such Lender's independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; and (f) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any
Affiliate.     





Section 12.9.     

Indemnification.



(a)     The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliates of Agent or any Lender,
and their respective directors, officers, agents, employees and counsel (each
referred to herein as an "Indemnified Party") from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.9 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an "Indemnity Proceeding") which is in any
way related to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Advances hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the
Advances; (iv) the Agent's or any Lender's entering into this Agreement or any
other Loan Document; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents including, but not
limited to, the foreclosure upon, or seizure of, any collateral or the exercise
of any other rights of a secured party; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party as set forth above for
any acts or omissions of such Indemnified Party in connection with matters
described in this clause (viii) that constitute gross negligence or willful
misconduct on the part of such Indemnified Party as determined in a final
nonappealable judgment by a court of competent jurisdiction; or (ix) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower, its Subsidiaries or any other Loan Party (or its respective
properties) (or the Agent and/or the Lenders as successors to the Borrower) to
be in compliance with such Environmental Laws.

(b)     The Borrower's indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all reasonable
costs and expenses of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c)     This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)     An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that (i) if the
Borrower is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed).

(e)     If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(f)     Subject to the immediately following Section 12.10, the Borrower's
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.





Section 12.10.     

Termination; Survival.



At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Advances and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.9, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before but not for a period in excess of three years after the date this
Agreement terminates in accordance with the preceding sentence and (ii) at all
times after any such party ceases to be a party to this Agreement with respect
to all matters and events existing on or prior to the date such party ceased to
be a party to this Agreement but not for a period in excess of three years after
any such party cease to be a party to this Agreement.





Section 12.11.     

Severability of Provisions.



Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.



Section 12.12.     

GOVERNING LAW

.



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.





Section 12.13.     

Counterparts.



This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.





Section 12.14.     

Obligations with Respect to Loan Parties.



The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.





Section 12.15.     

Independence of Covenants.



All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.





Section 12.16.     

Entire Agreement.



This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.





Section 12.17.     

Construction; Conflict of Terms.



The Agent, each Lender, the Borrower and the Parent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Lenders, the Borrower
and the Parent. In the event of a conflict between the terms and provisions of
this Agreement and the terms and provisions of any of the other Loan Documents,
the terms of this Agreement shall govern.





Section 12.18.     

Limitation of Liability of Borrower's General Partner.



Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing: (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Agent or the Lenders in
the pursuit or enforcement of any right, remedy or judgment against the Borrower
or any other Loan Party, or any of their respective assets; and (b) the General
Partner shall be fully liable to the Agent and the Lenders to the same extent
that the General Partner would be liable absent the foregoing provisions of this
Section for fraud or willful misrepresentation by the Borrower, the General
Partner or its or their Affiliates (to the full extent of losses suffered by the
Agent or any Lender by reason of such fraud or willful misrepresentations)





Section 12.19.     

Limited Nature of Parent's Obligations.



THE LENDERS AND THE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT IS JOINING IN
THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF BEING BOUND BY
THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT, INCLUDING
SECTIONS 7.1, 7.2, 7.5, 7.6, 7.10, 7.11, 9.1, 9.3, 9.6 AND 9.7 OF THIS
AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHER LOAN DOCUMENT
RESULTING FROM A BREACH BY THE PARENT OF, OR A MISREPRESENTATION BY THE PARENT
UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH SECTIONS SHALL NOT CREATE ANY
PERSONAL LIABILITY ON THE PART OF THE PARENT FOR THE PAYMENT OF THE OBLIGATIONS.
NOTHING CONTAINED IN THIS SECTION IS INTENDED TO LIMIT THE OBLIGATIONS OF THE
PARENT UNDER THE PARENT GUARANTY.





Section 12.20.     

Limitation of Liability of Borrower's Directors, Officers, Etc.



The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, the Borrower.





Section 12.21.     

Replacement of Notes.



In the event of the loss, theft, destruction, total or partial obliteration,
mutilation or inappropriate cancellation of any Note of a Lender, or the
placement of any inappropriate marking upon any such Note, and in the case of
any such loss, theft, destruction or total obliteration, upon delivery to the
Agent on behalf of such Lender of an indemnity agreement reasonably satisfactory
to and at no expense to the Borrower or, in the case of any such partial
obliteration, mutilation, inappropriate cancellation or inappropriate marking,
upon surrendering and cancellation of such Note to the Agent on behalf of such
Lender, the Borrower will execute and deliver, in lieu thereof, a replacement
Note, identical in form and substance to such Note and dated as of the date of
such Note and upon such execution and delivery all references in this Agreement
to Notes shall be deemed to include such replacement Note.





Section 12.22.     

USA Patriot Act Notice, Compliance.



The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Agent and
the Lenders may from time-to-time request, and Borrower shall provide to Agent,
Borrower's, Parent's and each other Loan Party's name, address, tax
identification number and/or such other identification information as shall be
necessary for Agent and the Lenders to comply with federal law. An "account" for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product. Agent will treat
all information furnished to it in accordance with this Section 12.22 in the
manner required by Section 12.8 of this Agreement.





Section 12.23.     

Electronic Document Deliveries.



Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.Edgar.com
http://www.Edgar.comor a website sponsored or hosted by the Agent or the
Borrower) provided that (A) the foregoing shall not apply to notices to any
Lender pursuant to Article II and (B) the Lender has not notified the Agent or
Borrower that it cannot or does not want to receive electronic communications.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic delivery pursuant to
procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the Agent or
Borrower posts such documents or the documents become available on a commercial
website and the Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 8.3 to the Agent
and shall deliver paper copies of any documents to the Agent or to any Lender
that requests such paper copies until a written request to cease delivering
paper copies is given by the Agent or such Lender. Except for the Compliance
Certificates required by Section 8.3, the Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

[Signatures Begin on Following Page]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Unsecured Term Loan
Agreement to be executed by their authorized officers all as of the day and year
first above written.



Borrower:

CBL & Associates Limited Partnership



By: CBL Holdings I, Inc., its sole general partner



By: /s/ John N. Foy     
Name: John N. Foy     
Title: Vice Chairman     



PARENT:



CBL & Associates Properties, Inc.,
solely for the limited purposes set forth in Section 12.19



By: /s/ John N. Foy     
Name: John N. Foy     
Title: Vice Chairman     



[Signatures Continued on Following Page]

--------------------------------------------------------------------------------

[Signature Page to Unsecured Term Loan Agreement dated as of April __, 2008 with
CBL & Associates Limited Partnership]



Wells Fargo Bank, National Association, as Agent, Lead Arranger and as a Lender



By:     /s/ Kerry Richards                    
Name:      Kerry Richards                    
Title:      Vice President                    



Commitment Amount:



$50,000,000.00
 



Lending Office (all Types of Advances) and
Address for Notices:



2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attn: Loan Administration Manager
Telecopier: (770) 435-2262
Telephone: (770) 435-3800
 
 

[Signatures Continued on Following Page]



--------------------------------------------------------------------------------

[Signature Page to Unsecured Term Loan Agreement dated as of April __, 2008 with
CBL & Associates Limited Partnership]



U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 



By:     /s/ Gregg Gehrke                    
Name:      Gregg Gehrke                    
Title:      Assistant Vice President               



Commitment Amount:
 

$35,000,000.00



Lending Office (all Types of Advances) and
Address for Notices:
 

800 Nicollet Mall
3rd Floor
Minneapolis, MN 55402
Attn: Michael Raarup
Telecopier: (612) 303-2270
Telephone: (612) 303-3586
 
 

[Signatures Continued on Following Page]



--------------------------------------------------------------------------------

[Signature Page to Unsecured Term Loan Credit Agreement dated as of April __,
2008 with CBL & Associates Limited Partnership]



AAREAL CAPITAL CORPORATION,
as Syndication Agent and as a Lender



By:     /s/ Ralph Marra                         
Name: Ralph Marra
Title: Executive Director
 
By:     /s/ Dagmar Knopek                    
Name: Dagmar Knopek
Title: Chief Credit Officer



Commitment Amount:
 

$50,000,000.00



Lending Office (all Types of Advances) and
Address for Notices:
 

250 Park Avenue
Suite 820
New York, New York 10177

Attn: Ralph Marra

Telecopier: (917) 322-0285

Telephone: (212) 508-4082



[Signatures Continued on Following Page]



--------------------------------------------------------------------------------

[Signature Page to Unsecured Term Loan Agreement dated as of April __, 2008 with
CBL & Associates Limited Partnership]



FIFTH THIRD BANK,
as a Lender



By:     /s/ David Aikens                    

Name:     David Aikens

Title:     Vice President



Commitment Amount:
 

$30,000,000.00



Lending Office (all Types of Advances) and
Address for Notices:



MD 1MOC2B
5050 Kingsley Drive
Cincinnati, Ohio 45263

Attn: Joyce Elam

Telecopier: (513) 358-3479

Telephone: (513) 358-7336



[End of Signatures]



SCHEDULE 2.16
 

Authorized Representatives
 
 

Charles B. Lebovitz - Chairman of the Board and Chief Executive Officer
John N. Foy - Vice Chairman and Chief Financial Officer
Stephen D. Lebovitz - President
Farzana K. Mitchell - Senior Vice President
Charles W. A. Willett, Jr. - Senior Vice President



SCHEDULE 6.1(b)
 

Ownership of Loan Parties
 

(Attached)
 [eepimage.jpg]


 

[eepimage1.jpg]

[eepimage2.jpg]

[eepimage3.jpg]

[eepimage4.jpg]

[eepimage5.jpg]

 







SCHEDULE 6.1(f)
 

Litigation



NONE
 
 

--------------------------------------------------------------------------------















EXHIBIT "A"
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT



THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is dated as of
________ __, ____, between __________________ ("Assignor") and _________________
("Assignee").

RECITALS:

A.     Assignor is a Lender under the Unsecured Term Loan Agreement dated as of
April __, 2008 (as from time to time amended, supplemented or restated, the
"Loan Agreement"), by and among CBL & Associates Limited Partnership, a Delaware
limited partnership ("Borrower"), CBL & Associates Properties, Inc., a Delaware
corporation, the persons named therein as Lenders and such other Persons as may
become Lenders in accordance with the terms of the Loan Agreement, and Wells
Fargo Bank, National Association, as Agent ("Agent"). (Capitalized terms used in
this Agreement without definition have the same meanings as in the Loan
Agreement.)

B.     Assignor desires to assign to Assignee, and Assignee desires to accept
and assume, [all/a portion of] the rights and obligations of Assignor under the
Loan Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1.     Assignment.

(a)     Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of all of Assignor's rights, title, interest and obligations under the
Loan Agreement and other Loan Documents, including without limitation those
relating to Assignor's pro rata share of the Loan. The Assigned Share of all
such rights, title, interest and obligations is referred to collectively as the
"Assigned Rights and Obligations".

(b)     The "Assigned Share" means the aggregate amount of the Loan outstanding
under the Loan Agreement on the Assignment Effective Date that is attributable
to the percentage of the Loan represented by the Assigned Share. The pro rata
share represented by the Assigned Share, and the pro rata share, if any, in the
Loan retained by Assignor, shall be as specified on the signature pages of this
Agreement.

2.     Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor, the
Assigned Rights and Obligations.

3.     Effectiveness. This Agreement shall become effective on a date (the
"Assignment Effective Date") selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Agent and Borrower. Assignor shall promptly
notify Assignee, Agent and Borrower in writing of the Assignment Effective Date.

4.     Payments on Assignment Effective Date. In consideration of the assignment
by Assignor to Assignee, and the assumption by Assignee, of the Assigned Rights
and Obligations, on the Assignment Effective Date Assignee shall pay to Assignor
such amounts as are specified in any written agreement or exchange of letters
between them, and Assignor shall pay to Agent an assignment processing fee of
$4,500.

5.     Allocation and Payment of Interest and Fees.

(a)     Agent shall pay to Assignee all interest and other amounts (including
Fees, except as otherwise provided in the written agreement referred to in
Section 4 above) not constituting principal that are paid by or on behalf of
Borrower pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations ("Borrower Amounts"), that accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.

(b)     Agent shall pay to Assignor all Borrower Amounts that accrue before the
Assignment Effective Date (or otherwise pursuant to the written agreement
referred to in Section 4 above) when and as the same are paid by Agent to the
other Lenders. If Assignee receives or collects any such Borrower Amounts,
Assignee shall promptly pay such amounts to Assignor.

(c)     Unless specifically assumed by Assignee, Assignor shall be responsible
and liable for all reimbursable liabilities and costs and indemnification
obligations which accrue under Section 11.7 of the Loan Agreement prior to the
Assignment Effective Date, and such liability shall survive the Assignment
Effective Date.

6.     Agent Liability. Agent shall not be liable for any allocation or payment
to either Assignor or Assignee subsequently determined to be erroneous, unless
resulting from Agent's willful misconduct or gross negligence.

7.     Representations and Warranties.



(a)     

     Each of Assignor and Assignee represents and warrants to the other and to
Agent as follows:


(i)     

     It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;


(ii)     

     The making and performance of this Agreement and all documents required to
be executed and delivered by it hereunder do not and will not violate any law or
regulation applicable to it;


(iii)     

     This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms; and


(iv)     

     All approvals, authorizations or other actions by, or filings with, any
governmental authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.


(b)     

     Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any lien or other encumbrance.


(c)     

     Assignee represents and warrants to Assignor as follows:


(i)     

     Assignee is an "Eligible Assignee" as defined in the Loan Agreement;


(ii)     

     Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other person or entity obligated under the Loan Documents
(collectively, "Loan Parties"); and



(iii)          Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

8.     No Assignor Responsibility. Assignor makes no representation or warranty
regarding, and assumes no responsibility to Assignee for:

(a)     the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

(b)     the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Event of Default under the Loan Documents;
or

(c)     the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of any Loan Party.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

9.     Assignee Bound By Loan Agreement. Effective on the Assignment Effective
Date, Assignee (a) shall be deemed to be a party to the Loan Agreement, (b)
agrees to be bound by the Loan Agreement to the same extent as it would have
been if it had been an original Lender thereunder, and (c) agrees to perform in
accordance with their respective terms all of the obligations which are required
under the Loan Documents to be performed by it as a Lender. Assignee appoints
and authorizes Agent to take such actions as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.

10.     Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

11.     New Notes. On or promptly after the Assignment Effective Date, Borrower,
Agent, Assignor and Assignee shall make appropriate arrangements so that new
Notes executed by Borrower, dated the Assignment Effective Date and in the
amount of the respective pro rata shares of Assignor and Assignee in the
original Loan amount, after giving effect to this Agreement, are issued to
Assignor and Assignee, in exchange for the surrender by Assignor and Assignee to
Borrower of any applicable outstanding Notes, marked "Exchanged" or "Cancelled".

12.     General.

(a)     No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

(b)     This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

(c)     If Assignor has not assigned its entire remaining pro rata share of the
Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor's remaining pro rata share of the Loan.

(d)     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent (subject to the provisions of
Section 12.5(c) of the Loan Agreement) of Agent and Borrower, which consent
shall not be unreasonably withheld or delayed. The preceding sentence shall not
limit the right of Assignee to grant to others a participation in all or part of
the Assigned Rights and Obligations subject to the terms of the Loan Agreement.

(e)     All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Loan Agreement shall be as specified on the signature pages of this
Agreement.

(f)     If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

(g)     Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

(h)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia.

(i)     [Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 3.9(c) of the Loan
Agreement.] 1





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



ASSIGNOR:

__________________________,
__________________________________


By:                              
Name:                               

Its:                              

Pro Rata Share: ___%

Share of Original Loan: $_________________

Assignor's Payment Instruction:

                               

                              

ABA No.:                          

Account No.:                         

Reference:                          

Loan No. :                          

Attn :                               

Telephone:                          

Telecopy:                          







ASSIGNEE:

__________________________,
__________________________________


By:                              
Name:                               

Its:                              

Pro Rata Share: ___%

Share of Original Loan: $_________________

Assignee's Payment Instruction:

                               

                              

ABA No.:                          

Account No.:                         

Reference:                          

Loan No. :                          

Attn :                               

Telephone:                          

Telecopy:                          



--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:

 

BORROWER:

CBL & ASSOCIATES LIMITED PARTNERSHIP

By:     CBL Holdings I, Inc., its sole general partner

By:                                    

Name:                              

Its:                                    

AGENT:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:                              
Name:                               

Its:                              



--------------------------------------------------------------------------------









EXHIBIT "B"

Notice of Borrowing



CBL & ASSOCIATES

LIMITED PARTNERSHIP

__________ __, 200__



Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
ATTN: ____________________

Ladies and Gentlemen:

Reference is made to that certain Unsecured Term Loan Agreement dated as of
April ___, 2008 (as it may be modified, amended and restated from time to time,
the "Loan Agreement"), by and among CBL & Associates Limited Partnership (the
"Borrower"), CBL & Associates Properties, Inc., and the Lenders from time to
time party thereto (collectively, together with Assignees under Section 12.5
thereof, the "Lenders") and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, "Agent"). Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Loan Agreement.

1.     Pursuant to Section 2.1 of the Loan Agreement, the Borrower hereby
requests that the Lenders make an Advance to the Borrower in an amount equal to
____________ Dollars ($________).

2.     The Borrower requests that the Advance be made available to the Borrower
on _____________, 200_.

3.     The Borrower hereby requests that the requested Advance be of the
following Type:

[Check one box only]

•     Base Rate Advance

•     LIBOR Advance, with an initial Interest Period for a duration of:

                    •     one month

•     two months

•     three months

•     six months

•     twelve months





4.     

The proceeds of this Advance should be distributed as follows:





The Borrower hereby certifies to the Agent and the Lenders that (a) the proposed
use of the proceeds of such Advance set forth above is consistent with the
provisions of Section 7.7 of the Loan Agreement; (b) there exists no (i) Default
under Sections 10.1(a), 10.1(b)(i), 10.1(e) or 10.1(f) of the Loan Agreement,
(ii) other Default as to which Agent has given Borrower notice or (iii) Event of
Default, nor any event or condition which, with the making of such Advance,
would constitute a Default or Event of Default; and (c) all of the
representations and warranties made by Borrower or any other Loan Party
hereunder under any of the Notes or under any of the Loan Documents are true and
correct in all material respects as of the date hereof with the same force and
effect as if made on and as of such date, except to the extent such
representations or warranties specifically relate to an earlier date and except
for changes therein occurring in the ordinary course of business which do not
otherwise constitute a Default or Event of Default hereunder.





 

CBL & ASSOCIATES LIMITED PARTNERSHIP

By:     CBL Holdings I, Inc.,

     as General Partner

By:                          

Name:

Title:

   





--------------------------------------------------------------------------------

EXHIBIT "C"

Notice of Continuation

CBL & ASSOCIATES

LIMITED PARTNERSHIP

__________ __, 200__

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attention: __________________

Ladies and Gentlemen:

Reference is made to that certain Unsecured Term Loan Agreement dated as of
April ___, 2008 (as it may be amended from time to time, the "Loan Agreement"),
by and among CBL & Associates Limited Partnership (the "Borrower"), CBL &
Associates Properties, Inc., and the Lenders from time to time party thereto
(collectively, together with Assignees under Section 12.5 thereof, the
"Lenders") and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the "Agent"). Capitalized terms used herein and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.

Pursuant to Section 2.9(a) of the Loan Agreement, the Borrower hereby elects to
the maintain all, or the portion set forth below, of the LIBOR Advance in the
amount ________________ Dollars ($____________) and having an Interest Period
expiring on __________________, as a LIBOR Advance, and in that connection sets
forth below the information relating to such continuation as required by such
Section 2.9(a) of the Loan Agreement:

1.     The amount of the existing LIBOR Advances to be continued as a LIBOR
Advance is:



     [Check one box only]



     •     All of said LIBOR Advance (being $________)



     •     $          



2.     The amount of the LIBOR Advance being continued shall have an Interest
Period of:

[Check one box only]          •     one month

•     two months

•     three months

•     six months

•     twelve months



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested continuation, and after giving
effect to such continuation, (a) if the Interest Period requested above is one
month, there exists no (i) Event of Default; (ii) Default under Sections
10.1(a), 10.1(b)(i), 10.1(e) or 10.1(f) of the Loan Agreement, or (iii) other
Default as to which Agent has given Borrower notice; (b) if the Interest Period
requested above is other than one month, no Default or Event of Default has
occurred and is continuing; and (c) the representations and warranties of the
Borrower contained in the Loan Agreement and the other Loan Documents are and
shall be true and correct, except to the extent such representations or
warranties specifically relate to an earlier date and except for changes therein
occurring in the ordinary course of business which do not otherwise constitute a
Default or Event of Default hereunder.

CBL & ASSOCIATES LIMITED PARTNERSHIP

By:     CBL Holdings I, Inc., as General Partner

By:               
Name:          
Title:          

--------------------------------------------------------------------------------









EXHIBIT "D"



Notice of Conversion



CBL & ASSOCIATES

LIMITED PARTNERSHIP



__________ __, 200__



Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attention: __________________



Ladies and Gentlemen:



Reference is made to that certain Unsecured Term Loan Agreement dated as of
_______ ___, 2008 (as it may be amended from time to time, the "Loan
Agreement"), by and among CBL & Associates Limited Partnership (the "Borrower"),
CBL & Associates Properties, Inc., and the Lenders from time to time party
thereto (collectively, together with Assignees under Section 12.5 thereof, the
"Lenders") and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the "Agent"). Capitalized terms used herein and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.

Pursuant to Section 2.9(b) of the Loan Agreement, the Borrower hereby requests a
conversion of an Advance of one Type into an Advance of another Type, and in
that connection sets forth below the information relating to such conversion as
required by such Section 2.9(b) of the Loan Agreement:



1.     The requested date of such conversion is ___________, _____.





2.     

The Type of Advance to be Converted pursuant hereto is currently:





[Check one box only]



•     Base Rate Advance

•     LIBOR Advance



3.     The aggregate principal amount of the Advance subject to the requested
conversion is $__________ and the portion of such principal amount subject to
such conversion is $___________.





3.     

The amount of such Advance to be converted is to be Converted into an Advance of
the following Type:





[Check one box only]



•     Base Rate Advance

•     LIBOR Advance with an initial Interest Period for a duration of:



[check one box only]          •     one month

•     two months

•     three months

•     six months

•     twelve months



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested conversion, and after giving
effect to such conversion, (a) if the Interest Period requested above is one
month, there exists no (i) Event of Default; (ii) Default under Sections
10.1(a), 10.1(b), 10.1(e) or 10.1(f) of the Loan Agreement, or (iii) other
Default as to which Agent has given Borrower notice; (b) if the Interest Period
requested above is other than one month, no Default or Event of Default has
occurred and is continuing; and (c) the representations and warranties of the
Borrower contained in the Loan Agreement and the other Loan Documents are and
shall be true and correct, except to the extent such representations or
warranties specifically relate to an earlier date and except for changes therein
occurring in the ordinary course of business which do not otherwise constitute a
Default or Event of Default hereunder.

CBL & ASSOCIATES LIMITED PARTNERSHIP

By:     CBL Holdings I, Inc., as General Partner

By:               
Name:          
Title:          



--------------------------------------------------------------------------------









EXHIBIT "E"



GUARANTY



      THIS GUARANTY ("Guaranty") is made and entered into this ___ day of April,
2008, by CBL & Associates Properties, Inc., a Delaware corporation
("Guarantor"), in favor of the lenders from time to time party to the Unsecured
Term Loan Agreement referred to below (collectively, together with Assignees
under Section 12.5 thereof, the "Lenders") and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administration agent for the Lenders (in such capacity, the
"Agent").



W I T N E S S E T H:



     WHEREAS, CBL & Associates Limited Partnership ("Borrower"), the Guarantor,
the Lenders and the Agent are parties to an Unsecured Term Loan Agreement dated
as of April __, 2008 (said Agreement, as it may hereafter be amended, restated
or otherwise modified from time to time, being referred to herein as the "Loan
Agreement"); capitalized terms not defined herein shall have the meanings given
them in the Loan Agreement.



     WHEREAS, Guarantor derives benefits from the Advances made to Borrower
under the Loan Agreement;



     NOW, THEREFORE, as a material inducement to the Agent and the Lenders to
make Advances to Borrower, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged and confessed,
Guarantor does hereby irrevocably and unconditionally, warrant and represent
unto and covenant and agree with the Agent and the Lenders as follows:

     

     1.     Guaranty of Payment and Loan.



          1.1     Guarantor hereby absolutely and unconditionally (a) guarantees
unto the Agent and the Lenders the full and timely payment by CBL Holdings I,
Inc. (the "General Partner") of any and all losses suffered by Agent or the
Lenders as a result of the fraud or willful misrepresentations of Borrower, the
General Partner, or its or their Affiliates (such amounts guaranteed pursuant to
the provisions of this paragraph being referred to collectively as the
"Guaranteed Obligations") irrespective of the validity, regularity or
enforceability of the Loan Agreement or other Loan Documents; and (b) agrees
with the Agent and the Lenders to pay to the Agent (i) within ten (10) days from
the date the Agent notifies Guarantor of General Partner's failure to pay the
full amount of the unpaid Guaranteed Obligations and (ii) reasonable attorneys'
fees actually incurred and all court costs incurred by the Agent or the Lenders
in enforcing or protecting any of Lenders' rights, remedies or recourses
hereunder.



          1.2     This is a guaranty of payment and not of collection only.



          1.3     The obligations of Guarantor under Paragraph 1.1 above shall
continue in full force and effect until such time as all Obligations under the
Loan Agreement have been paid in full and all of the Commitments under the Loan
Agreement have been terminated.



     2.     Alteration of Guaranteed Obligations. The Agent and the Lenders may
make advances from time to time under the Loan Agreement, and Guaranteed
Obligations may thus become due and payable, without further notice to or
authorization from Guarantor. Further, upon such terms and at such times as it
deems best, and without notice to Guarantor, the Agent and the Lenders may (a)
alter, compromise, modify, accelerate, extend or change the time or manner for
payment or performance of any of the Guaranteed Obligations, (b) increase or
reduce the rate of interest or amount of principal payable on the Guaranteed
Obligations, (c) release or discharge the Borrower, General Partner or any other
guarantor of the Guaranteed Obligations, by acceptance of a deed or assignment
in lieu of foreclosure or otherwise, as to all or any portion of the Guaranteed
Obligations, (d) release, substitute or add any one or more guarantors or
endorsers, accept additional or substituted security for the Guaranteed
Obligations, or release or subordinate any security therefor, and (e) resort to
Guarantor for payment of all or any portion of the Guaranteed Obligations,
whether or not the Agent shall have resorted to any property securing the
Guaranteed Obligations, or shall have proceeded against General Partner,
Borrower or any party primarily or secondarily liable for the Guaranteed
Obligations. No exercise, delay in exercise or non-exercise by the Agent or any
Lender of any right hereby given it, no dealing by the Agent or any Lender with
Borrower, General Partner, Guarantor or any other guarantor, endorser or other
person, no change, impairment or suspension of any right or remedy of the Agent
or any Lender, and no act or thing which but for this provision could act as a
release or exoneration of the liabilities of Guarantor hereunder, shall in any
way affect, decrease, diminish or impair any of the obligations of Guarantor
hereunder or give Guarantor or any other Person any recourse or defense against
the Agent or any Lender.



     3.     Waiver. Guarantor hereby waives and agrees not to assert or take
advantage of (a) any right to require the Agent or any Lender to proceed against
or exhaust its recourse against Borrower, General Partner or any security or
collateral held by the Agent or any Lender at any time or to pursue any other
remedy in its power before being entitled to payment by Guarantor of the
Guaranteed Obligations or before proceeding against Guarantor; (b) the defense
of the statute of limitations in any action hereunder or for the payment or
performance of any Guaranteed Obligation; (c) any defense that may arise by
reason of (i) the incapacity, lack of authority, death or disability of
Borrower, General Partner, Guarantor or any other Person, (ii) the revocation or
repudiation hereof by Guarantor or the revocation or repudiation of any of the
Loan Documents by Borrower, General Partner or any other or others, (iii) the
failure of the Agent or any Lender to file or enforce a claim against the estate
(either in administration, bankruptcy or any other proceeding) of Borrower,
General Partner or any other Person, (iv) the unenforceability in whole or in
part of the Loan Agreement, the Collateral Documents or any of the other Loan
Documents or any other instrument, document or agreement referred to herein, (v)
Agent's election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code;
(d) presentment, demand for payment, protest, notice of discharge, notice of
acceptance of this Guaranty, and indulgences and notices of any other kind
whatsoever other than any notice specifically provided for in this Guaranty or
the Collateral Documents; (e) any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure) by
the Agent or any Lender which destroys or otherwise impairs the subrogation
rights of Guarantor or the right of Guarantor to proceed against Borrower or
General Partner for reimbursement or both; (f) any defense based upon any
taking, modification or release of any collateral or guarantees for any
indebtedness of Borrower or General Partner to the Agent or any Lender, or any
failure to perfect any security interest in, or the taking of or failure to take
any other action with respect to any collateral securing payment or performance
of the Guaranteed Obligations; (g) any rights Guarantor might have pursuant to
the terms of Section 10-7-24 of the Official Code of Georgia Annotated or any
other similar laws: or (h) any rights or defenses based upon an offset by
Guarantor against any obligation now or hereafter owed to Guarantor by Borrower
or General Partner; it being the intention hereof that Guarantor shall remain
liable as principal, to the extent set forth herein, until full payment and
performance of all the Guaranteed Obligations and the termination of the
Commitments under the Loan Agreement, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantor.



     4.     Subordination; Subrogation; Preference and Fraudulent Transfer
Indemnity.



          4.1     Any indebtedness (including, without limitation, interest
obligations) of Borrower or General Partner to Guarantor now or hereafter
existing shall be, and such indebtedness hereby is, deferred, postponed and
subordinated to the Guaranteed Obligations.



          4.2     Guarantor will not exercise any rights which it may acquire by
way of subrogation under this Guaranty, by any payment made hereunder or
otherwise, until all the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full and the Commitments have been
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time prior to the later of (a) the payment in full of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the termination of the Commitments, such amount shall be held in trust for
the benefit of the Agent and the Lenders and shall forthwith be paid to the
Agent to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Loan Agreement or to
be held by the Agent as collateral security for any Guaranteed Obligations
thereafter existing. If (i) the Guarantor shall make payment to the Agent or the
Lenders of all or any part of the Guaranteed Obligations, (ii) all the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full, and (iii) the Commitments have been terminated, the Agent and
the Lenders will, at the Guarantor's request and expense, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Guaranteed Obligations resulting from such payment by the
Guarantor.



          4.3     Guarantor further hereby unconditionally and irrevocably
agrees and guarantees (on a joint and several basis) to make full and prompt
payment to the Agent or any Lenders of any of the Guaranteed Obligations or
other sums paid to the Agent or any Lender pursuant to the Loan Agreement,
Collateral Documents or any of the other Loan Documents which Lender is
subsequently ordered or required to pay or disgorge on the grounds that such
payments constituted an avoidable preference or a fraudulent transfer under
applicable bankruptcy, insolvency or fraudulent transfer laws; and Guarantor
shall fully and promptly indemnify the Agent and each Lender for all reasonable
costs (including, without limitation, reasonable attorney's fees) incurred by
the Agent or such Lender in defense of such claims of avoidable preference or
fraudulent transfer.



          4.4     It is the intent of Guarantor, the Agent and the Lenders that
in any Proceeding, Guarantor's maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent and the
Lenders) to be avoidable or unenforceable against Guarantor in such Proceeding
as a result of applicable law, including without limitation, (a) Section 548 of
the Bankruptcy Code of 1978, as amended (the "Bankruptcy Code") and (b) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The applicable laws under which the possible avoidance or
unenforceability of the obligations of Guarantor hereunder (or any other
obligations of Guarantor to the Agent and the Lenders) shall be determined in
any such Proceeding are referred to as the "Avoidance Provisions". Accordingly,
to the extent that the obligations of Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guaranteed
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, as of the time any of the Guaranteed Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of Guarantor hereunder (or any other obligations of Guarantor to the
Agent and the Lenders), to be subject to avoidance under the Avoidance
Provisions. This Paragraph is intended solely to preserve the rights of the
Agent and the Lenders hereunder to the maximum extent that would not cause the
obligations of Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and Guarantor shall not have any right or claim under this
Paragraph as against the Agent and the Lenders that would not otherwise be
available to Guarantor under the Avoidance Provisions. As used in this
Paragraph, the term "Proceeding" means any of the following: (i) a voluntary or
involuntary case shall be commenced by or against Guarantor under the Bankruptcy
Code of 1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code
or any other applicable bankruptcy laws) is appointed for, or takes charge of,
all or any substantial part of the property of Guarantor; (iii) any other
proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced by or against
Guarantor; (iv) Guarantor is adjudicated insolvent or bankrupt; (v) as any
usable order of relief or other order approving any such case or proceeding is
entered by a court of competent jurisdiction; (vi) Guarantor makes a general
assignment for the benefit of creditors; (vii) Guarantor shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
(ix) any corporate action shall be taken by Guarantor for the purpose of
effecting any of the foregoing.



     5.     Condition of Borrower and General Partner. Guarantor is fully aware
of the financial condition of Borrower and General Partner and is executing and
delivering this Guaranty based solely upon Guarantor's own independent
investigation of all matters pertinent hereto and is not relying in any manner
upon any representation or statement of the Agent or any Lender. Guarantor
represents and warrants that Guarantor is in a position to obtain, and Guarantor
hereby assumes full responsibility for obtaining, any additional information
concerning the financial condition of Borrower and General Partner, and any
other matter pertinent hereto as Guarantor may desire, and Guarantor is not
relying upon or expecting the Agent or any Lender to furnish to Guarantor any
information now or hereafter in the Agent or any Lender's possession concerning
the same or any other matter. By executing this Guaranty, Guarantor knowingly
accepts the full range of risks encompassed within a contract of this type,
which risks Guarantor acknowledges. Guarantor shall have no right to require the
Agent or any Lender to obtain or disclose any information with respect to the
Guaranteed Obligations, the financial condition or character of Borrower or
General Partner, or the ability of Borrower or General Partner to pay or perform
the Guaranteed Obligations, the existence of any collateral or security for any
or all of the Guaranteed Obligations, the existence or nonexistence of any other
guaranties of all or any part of the Guaranteed Obligations, any action or
nonaction on the part of the Agent or any Lender, Borrower, General Partner or
any other person, or any other matter, fact or occurrence whatsoever.



     6.     Representations and Warranties. Guarantor makes the following
representations and warranties which shall be deemed to be continuing
representations and warranties until payment in full of the Guaranteed
Obligations:



          6.1     Financial Condition. The financial statements of Guarantor
which have heretofore been delivered to Agent and Lenders by Guarantor, and all
other statements and data submitted in writing by Guarantor to Agent and
Lenders, fairly and accurately represent the financial condition of Guarantor as
of the date thereof, and since said date, except as disclosed in writing to
Agent and Lenders or in Guarantor's 10-Q filed for the most recent quarter,
there have been no changes in the assets or liabilities or financial condition
of Guarantor, other than changes in the ordinary course of business, and no such
changes have been materially adverse changes. Guarantor has no knowledge of any
liabilities, contingent or otherwise, at said dates not reflected in said
financial statements.



          6.2     Power and Authority. Guarantor (and the person or entity
executing this Guaranty on behalf of Guarantor, if any) has the requisite power,
authority, capacity and legal right to execute and deliver (and in the case of
Guarantor, perform) this Guaranty and all other documents required to be
executed and delivered hereunder.



          6.3     Binding Obligations of Guarantor. This Guaranty and all other
documents required to be executed and delivered hereunder, when executed and
delivered, will constitute legal, valid and binding obligations of Guarantor
enforceable in all material respects against Guarantor in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
may be limited by equitable principles generally.



          6.4     No Legal Bar. Neither the execution and delivery of this
Guaranty nor the consummation of the transactions contemplated hereby will, with
or without notice and/or lapse of time:



          (i)     constitute a breach of any of the terms and provisions of, or
constitute a default under, any note, contract, document, instrument, agreement
or undertaking, whether written or oral, to which Guarantor is a party or to
which Guarantor's property is subject, which could have a material adverse
impact on Guarantor's financial condition or ability to perform its obligations
hereunder;



          (ii)     accelerate, or constitute an event entitling the holder of
any material indebtedness of Guarantor to accelerate, the maturity of any such
indebtedness;



          (iii)     conflict with or result in a breach of any writ, order,
injunction or decree against Guarantor of any court or governmental agency or
instrumentality, whether national, state, local or other; or



          (iv)     conflict with or be prohibited by any federal, state, local
or other governmental law, statute, rule or regulation.



          6.5     No Consent. No consent of any other person not heretofore
obtained and no consent, approval or authorization of, or registration,
declaration or filing with, any court, governmental body, governmental authority
or other person or entity whatsoever is required in connection with the valid
execution, delivery or performance by Guarantor of this Guaranty or any other
documents required to be executed and delivered hereunder, or in connection with
any other transaction contemplated by this Guaranty.



          6.6     Truth and Completeness. All information, reports, papers and
data given to Agent by Borrower or Guarantor with respect to Guarantor or the
Collateral Documents to which the Guarantor is a party were, at the time the
same were so furnished, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of Borrower or Guarantor as at the date thereof and the
results of operations for such periods, and do not, or will not, omit any fact,
the inclusion of which is necessary to prevent the facts contained therein from
being materially misleading.



          6.7     No Legal Proceedings. Except as set forth in Schedule 6.1(f)
to the Loan Agreement, there are no actions, suits or proceedings pending (nor,
to the knowledge of Guarantor, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting Guarantor before any court or arbitrator or
any governmental body, agency or official which (a) could have a material
adverse effect on the business, properties, financial position or results of
operations of Guarantor; or (b) in any manner draw into question the validity of
any Loan Document or Collateral Document to which the Guarantor is a party or
the priority of any Lien, Mortgage or security interest created pursuant to the
Collateral Documents to which Guarantor is a party.



     7.     Expenses. Guarantor agrees that if a default occurs hereunder,
Guarantor will reimburse the Agent and each Lender for all costs and expenses
(including, without limitation, reasonable attorneys' fees actually incurred)
incurred by the Agent or such Lender, whether or not suit is instituted, in
enforcing or exercising any rights, powers, privileges or remedies granted to
the Agent or such Lender hereunder and for all reasonable costs and expenses of
the Agent or such Lender incurred in connection with the administration or
enforcement hereof.



     8.     Remedies Cumulative. The amount and/or extent of liability of
Guarantor, and all rights, powers and remedies of the Agent and the Lenders
hereunder and under any other agreement now or at any time hereafter in force
among the Agent and the Lenders and Guarantor relating to the Guaranteed
Obligations, shall be cumulative and not alternative, and such rights, powers
and remedies shall be in addition to all rights, powers and remedies given to
the Agent and the Lenders by law.



     9.     Joint and Several Liability; Successive Action; Exercise of Rights;
Counterparts. The agreements, obligations, warranties and representations of
Guarantor hereunder are joint, several, and joint and several, and are
independent of the obligations of Borrower and General Partner, and, in the
event of any default hereunder, a separate action or actions may be brought and
prosecuted against Guarantor or any other guarantor of them whether or not
Borrower or General Partner is joined thereon or a separate action or actions is
brought against Borrower or General Partner. The Agent and the Lenders may
maintain successive actions for other defaults. The rights of the Agent and the
Lenders hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions. This
Guaranty may be executed in counterparts, and each such counterpart for all
purposes shall be deemed an original, and all such counterparts together shall
constitute but one and the same agreement.



     10.     Severability. Should any one or more provisions of this Guaranty be
determined to be illegal or unenforceable, all other provisions nevertheless
shall be effective.



     11.     Successors and Assigns. This Guaranty shall inure to the benefit of
the Agent and each Lender, their respective successors and assigns, including
any Assignee under the Loan Agreement, and shall bind the heirs, executors,
administrators, successors and assigns of Guarantor. This Guaranty is assignable
by the Agent and each Lender in connection with the assignment of all or any
portion of the Agent's or such Lender's rights under the Loan Agreement, and
when so assigned, Guarantor shall be liable to the assignees under this Guaranty
without in any manner affecting the liability of Guarantor hereunder with
respect to any of the Guaranteed Obligations retained by any assigning Lender. A
copy of each such assignment shall be delivered to Guarantor. Each reference
herein to powers or rights of the Agent or any Lender shall also be deemed a
reference to the same power or right of such assignees, to the extent of the
interest assigned to them.



     12.     Governing Law. This Guaranty shall be construed and interpreted in
accordance with, and shall be governed by, the laws of the State of Georgia,
except to the extent that United States federal law permits Lenders to contract
for, charge or receive a greater amount of interest than is permitted under
Georgia law.



          The Agent or any Lender may bring any action or proceeding to enforce
its rights under this Guaranty in any court of competent jurisdiction.



     13.     Bankruptcy. So long as any Guaranteed Obligations shall be owing to
Lenders, Guarantor shall not, without the prior consent of all Lenders, commence
or join with any other person in commencing any bankruptcy, reorganization or
insolvency proceedings of or against Borrower or General Partner. The
obligations of Guarantor under this Guaranty shall not be altered, limited or
affected by any proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Borrower
or General Partner or by any defense which Borrower or General Partner may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. In the event that all or any portion of the
Guaranteed Obligations is paid or performed by Borrower or General Partner, the
obligations of Guarantor hereunder shall continue and remain in full force and
effect in the event that all or any part of such payment(s) or performances is
avoided or recovered directly or indirectly from the Agent or any Lender as a
preference, fraudulent transfer or otherwise in such proceeding.



     14.     Electronic Document Deliveries. Documents required to be delivered
pursuant to this Guaranty or the other Loan Documents shall be delivered by
electronic communication and delivery, including, the Internet, e-mail or
intranet websites to which the Agent and each Lender have access (including a
commercial, third-party website such aswww.Edgar.comhttp://www.Edgar.com or a
website sponsored or hosted by the Agent or the Borrower) provided that the
Lender has not notified the Agent or Guarantor that it cannot or does not want
to receive electronic communications. The Agent or the Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Agent or Guarantor posts such documents or the documents become
available on a commercial website and the Agent or Guarantor notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. on the opening of business on the next business day for the
recipient. The Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Guarantor with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.



--------------------------------------------------------------------------------

     15.     Miscellaneous.



          (a)     Except as provided in any written agreement now or at any time
hereafter in force between Lender and Guarantor, the Loan Agreement, the
Collateral Documents, the Loan Documents and this Guaranty shall constitute the
entire agreement of Guarantor with Lenders with respect to the Guaranteed
Obligations, and no representation, understanding, promise or condition
concerning the subject matter hereof shall be binding upon Lenders unless
expressed herein or therein.



          (b)     No provision of this Guaranty or right of the Agent or any
Lender hereunder can be waived nor can Guarantor be released or exonerated from
Guarantor's obligations hereunder except in accordance with Section 12.6 of the
Loan Agreement. No such waiver shall be applicable except in the specific
instance for which given. The captions of this Guaranty are inserted for
convenience only and shall have no effect upon the construction or
interpretation hereof.



          (c)     Wherever in this Guaranty the context so requires, reference
to the neuter, masculine or feminine shall be deemed to include each of the
other, and reference to either the singular or the plural shall be deemed to
include the other.



          (d)     Unless otherwise provided herein, all notices and other
communications provided for hereunder shall be in writing and shall be mailed,
telecopied or delivered as follows:



               If to the Guarantor:



                    CBL & Associates Properties, Inc.

                    2030 Hamilton Place Blvd., Suite 500

                    Chattanooga, Tennessee 37421-6000

                    Attention: Chief Financial Officer

                    Telecopy Number:     (423) 490-8390

                    Telephone Number:     (423) 855-0001



               With a copy to:



                    CBL & Associates Properties, Inc.

                    2030 Hamilton Place Blvd., Suite 500

                    Chattanooga, Tennessee 37421-6000

                    Attention: Finance Counsel

                    Telecopy Number:     (423) 490-8390

                    Telephone Number:     (423) 855-0001



               If to the Agent:



                    Wells Fargo Bank, National Association

                    2859 Paces Ferry Road

                    Suite 1200

                    Atlanta, Georgia 30339

                    Attn: Loan Administration Manager

                    Telecopy Number: (770) 435-2262

                    Telephone Number: (770) 435-3800



or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Paragraph. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, upon confirmation of transmission;
(iii) if hand delivered, when delivered, and (iv) if by overnight courier
service, when delivered. Agent shall not incur any liability to the Guarantor,
the Borrower or any other Loan Party (as that term is defined in the Loan
Agreement) (nor shall the Agent incur any liability to the Lenders) for acting
upon any notice referred to in this Guaranty which the Agent believes in good
faith to have been given by a Person (as that term is defined in the Loan
Agreement) authorized to deliver such notice or for otherwise acting in good
faith hereunder.



          (e)     TIME IS OF THE ESSENCE IN THIS GUARANTY.



          (f)     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (1) ARISING UNDER THIS GUARANTY OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND
LENDERS WITH RESPECT TO THIS GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.



               EACH OF THE GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA OR, AT THE
OPTION OF THE AGENT, ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY, THE ADVANCES, THE LOAN AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE
GUARANTOR, THE AGENT AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.



               THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THE LOAN AGREEMENT AND THIS GUARANTY.



[Signatures commence on following page]



--------------------------------------------------------------------------------

      EXECUTED and sealed as of the day and year first above written.



                         "GUARANTOR"



                         CBL & ASSOCIATES PROPERTIES, INC.,

                         a Delaware corporation



                         By:                                   

                         Name:                                   

                         Title:                                   



                                    (CORPORATE SEAL)



--------------------------------------------------------------------------------

EXHIBIT "F"



PROMISSORY NOTE

     Atlanta, Georgia

$__,000,000.00     April ___, 2008



FOR VALUE RECEIVED, the undersigned, CBL & ASSOCIATES LIMITED PARTNERSHIP, a
Delaware limited partnership (hereinafter referred to as "Maker"),
unconditionally PROMISES TO PAY to the order of ____________________________
(hereinafter referred to as the "Holder"), at the office of Wells Fargo Bank,
National Association, located at 2120 East Park Place, Suite 100, El Segundo,
California 90245, or at such other place as Holder may from time to time
designate in writing, in lawful money of the United States and in immediately
available funds, the principal sum of _____ MILLION AND NO/100 DOLLARS
($__,000,000.00) or, if less, the aggregate principal amount of Advances from
the Holder outstanding on the Maturity Date, payable in full on the Maturity
Date.



Interest on the principal balance from time to time outstanding hereunder shall
accrue at the rates and in the manner, and the principal amount of this Note and
interest thereon shall be payable at the times and in the manner, set forth in
that certain Unsecured Term Loan Agreement dated as of April __, 2008 among
Maker, CBL & Associates Properties, Inc., Holder and the other Lenders party
thereto, together with those Assignees becoming parties thereto pursuant to
Section 12.5 thereof (collectively, the "Lenders"), and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the "Agent"), (as modified, amended and restated from time to time, the "Loan
Agreement"). All capitalized terms used herein, unless otherwise defined herein,
shall have the respective meanings ascribed to therein in the Loan Agreement.



Each payment of principal, shall be recorded by Holder on its books; provided
that the failure of Holder to make any such recordation or endorsement shall not
affect the obligations of Maker to make a payment when due of any amount owing
hereunder.



This Note is one of the "Notes" referred to in the Loan Agreement, and is
subject to all of the terms and conditions of the Loan Agreement, including, but
not limited to, those related to the acceleration of the indebtedness
represented hereby upon the occurrence of an Event of Default, and is entitled
to the benefit and security of the Loan Agreement and the other instruments,
documents and agreements provided therein, to which reference is hereby made for
a statement of all of the terms and conditions under which the loan evidenced
hereby is made. Except as otherwise expressly provided in the Loan Agreement or
the other Loan Documents, Maker hereby waives presentment and demand for
payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest or notice of protest and nonpayment, bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and properties securing payment hereof.



CBL Holdings I, Inc., Maker's sole general partner, its successors and assigns
(the "General Partner"), shall not be personally liable for the payment of this
Note except to the extent set forth in Section 12.18 of the Loan Agreement.



All amounts payable hereunder are payable in lawful money of the United States
of America. Maker agrees to pay all costs of collection hereof when incurred,
including reasonable attorneys' fees, whether or not any legal action shall be
instituted to enforce this Note.



MAKER AGREES THAT TIME IS OF THE ESSENCE IN THE PERFORMANCE OF ALL OBLIGATIONS
HEREUNDER.



This Note shall be governed by and construed according to the laws of the State
of Georgia.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed under
seal as of the day and year first written above.



"MAKER"



CBL & ASSOCIATES LIMITED PARTNERSHIP



By: CBL Holdings I, Inc., as General Partner



     By:                    

     Name:               

     Title:               



     Attest:               

     Name:               

     Title:               



               [CORPORATE SEAL]



--------------------------------------------------------------------------------

EXHIBIT "G"



FORM OF COMPLIANCE CERTIFICATE



     Reference is made to the Unsecured Term Loan Agreement dated as of April
__, 2008 (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement"), by and among CBL & Associates Limited Partnership
(the "Borrower"), CBL & Associates Properties, Inc. (the "Parent") the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
"Lenders"), Wells Fargo Bank, National Association, as administrative agent (the
"Agent"), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Loan Agreement.



     Pursuant to Section 8.3 of the Loan Agreement, the undersigned hereby
certifies on behalf of the Borrower to the Agent and the Lenders that:



     1.     (a) The undersigned has reviewed the terms of the Loan Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, ________________, 200__ and (b) such review has not disclosed
the existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default except as set forth on Schedule 2
hereto, which accurately describes the nature of the condition(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking) (is planning to take) with respect to such condition(s)
or event(s).



     2.     Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1 of the Loan
Agreement on the date of the financial statements for the accounting period set
forth above.



     3.     As set forth on Schedule 1 attached hereto, the Leverage Ratio as of
the period ending on _______ is ________. Accordingly, pursuant to the Loan
Agreement, the Applicable LIBOR Margin for the period commencing _________ and
ending ___________ is __________.



     4.     As of the date hereof, (a) no Event of Default exists other than as
set forth on Schedule 2 attached hereto, and (b) the representations and
warranties of the Borrower, the Parent and the other Loan Parties contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects, except to the extent such representations or warranties
specifically relate to an earlier date or such representations or warranties
become untrue by reason of events or conditions otherwise permitted under the
Loan Agreement or the other Loan Documents.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate
on and as of __________________, 200___.





 

                              
Name:                              
Title:                               



Compliance Certificate



Schedule 1



--------------------------------------------------------------------------------

Compliance Certificate



Schedule 2



--------------------------------------------------------------------------------

EXHIBIT H



TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)



|X| NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____



The following representatives of CBL & Associates Limited Partnership
("Borrower") are authorized to request the disbursement of Advances and initiate
funds transfers for Loan Number 1000125 dated April __, 2008 between Wells Fargo
Bank, National Association ("Agent"), the lenders party thereto and Borrower.
Agent is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.





 

Name

Title

Maximum Wire
Amount

1.

Charles B. Lebovitz

Chairman of the Board and
Chief Executive Officer

$250,000,000

2.

John N. Foy

Vice Chairman of the Board, Chief Financial Officer and Treasurer

$250,000,000

3.

Charles A. Willett, Jr.

Senior Vice President

$250,000,000

4.

     

5.

     





Beneficiary Bank and Account Holder Information



1.



Transfer Funds to (Receiving Party Account Name):

CBL & Associates Limited Partnership

Receiving Party Account Number:

4441630

Receiving Bank Name, City and State:

First Tennessee Bank, N.A., Memphis, TN

Receiving Bank Routing (ABA) Number

084000026

Maximum Transfer Amount:

$250,000,000

 

Further Credit Information/Instructions:

Attention: Zelma Pack at (423) 757-4249



2.



Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

Further Credit Information/Instructions:





3.



Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

Further Credit Information/Instructions:





2 Maximum Wire Amount may not exceed the Loan Amount.



Date: April ___, 2008





 

"BORROWER"

CBL & ASSOCIATES LIMITED PARTNERSHIP, a

Delaware limited partnership
 
By:     CBL Holding I, Inc., a Delaware corporation,
     its sole general partner

By:                              

Name:                               

Title:                              

(CORPORATE SEAL)







    (1)     Include only if Assignee is a foreign institution.